Exhibit 10.1

 

 

 



CREDIT AGREEMENT

 

 

by and between

 

 

ILLINOIS CORN PROCESSING, LLC

 

as Company,

 

COMPEER FINANCIAL, PCA

 

as Lender

 

and

 

CoBank, ACB

 

as Cash Management Provider and Agent

 

 

Dated as of September 15, 2017

 

 

 

 



   

 

 

TABLE OF CONTENTS

 





 

      Page No. ARTICLE 1 Certain Definitions and Rules of Construction. 1
ARTICLE 2 The Credit Facilities. 1   2.1 The Term Loan. 1   2.2 The Revolving
Term Loan. 1   2.3 Availability and Payments Generally. 2   2.4 Interest Payment
Dates. 3   2.5 Interest After Default. 3   2.6 Right to Prepay. 3   2.7 Fees. 4
ARTICLE 3 Increased Costs; Taxes; Illegality; Indemnity. 4   3.1 Increased
Costs. 4   3.2 Taxes. 5   3.3 LIBOR Index Rate Unascertainable; Illegality. 6  
3.4 Indemnity. 7 ARTICLE 4 Conditions Precedent. 7   4.1 Initial Loans. 7   4.2
Each Loan. 10 ARTICLE 5 Representations and Warranties. 10   5.1 Compliance with
Loan Documents. 10   5.2 Subsidiaries. 10   5.3 Organization; Compliance with
Law; Ownership; Investment Companies. 10   5.4 Power and Authority; Binding and
Enforceable Agreement. 11   5.5 Historical Financial Statements; Solvency. 11  
5.6 Litigation. 11   5.7 Taxes. 11   5.8 Margin Stock. 12   5.9 No Conflict;
Etc. 12   5.10 Full Disclosure; Application is True and Correct. 12   5.11
Insurance. 12   5.12 Environmental Matters. 12   5.13 ERISA. 13   5.14
Anti-Corruption Laws. 13   5.15 Sanctions. 13   5.16 Pre-Merger Representations
and Warranties. 14 ARTICLE 6 Affirmative Covenants. 14   6.1 Reporting
Requirements. 14   6.2 Lender Equity; Patronage; Statutory Lien; Voting
Stockholder. 16   6.3 Collateral Security. 16   6.4 Preservation of Existence;
Eligibility to Borrow; Etc. 17   6.5 Payment of Liabilities; Including Taxes;
Etc. 17   6.6 Maintenance of Insurance. 17   6.7 Maintenance of Properties. 18  
6.8 Visitation and Inspection Rights. 18   6.9 Keeping of Records and Books of
Account. 18   6.10 Compliance with Laws; Use of Proceeds. 18   6.11 Updates to
Schedules. 18   6.12 Additional Items. 18   6.13 Further Assurances. 19

 

 

 



 i 

 

 

        ARTICLE 7 Negative Covenants. 19   7.1 Indebtedness. 19   7.2 Liens. 19
  7.3 Guaranties. 20   7.4 Loans and Investments. 20   7.5 Liquidations;
Mergers; Consolidations; Acquisitions. 20   7.6 Dispositions of Assets or
Subsidiaries. 21   7.7 Dividends and Related Distributions. 21   7.8 Affiliate
Transactions. 21   7.9 Subsidiaries; Partnerships; and Joint Ventures. 21   7.10
Continuation of or Change in Business. 21   7.11 Fiscal Year. 22   7.12 Issuance
of Stock. 22   7.13 Changes in Organizational Documents, Risk Management Policy
or Ethanol or Distillers Grain Marketers of the Company. 22   7.14
Anti-Terrorism Laws. 22   7.15 Anti-Corruption Laws. 22   7.16 Sanctions. 22  
7.17 Rail Car Leases. 22   7.18 Operating Leases. 23   7.19 Repurchase
Agreements. 23 ARTICLE 8 Financial Covenants. 23   8.1 Working Capital. 23   8.2
Debt Service Coverage Ratio. 23 ARTICLE 9 Default. 23   9.1 Events of Default.
23   9.2 Remedies. 25 ARTICLE 10 Agent. 26   10.1 Appointment, Powers and
Immunities of Agent. 26   10.2 Reliance by Agent. 26   10.3 Defaults. 26   10.4
Non Reliance on Agent. 27   10.5 Failure of Agent to Act. 27   10.6 Resignation
or Removal of Agent. 27   10.7 Amendments Concerning Agency Function. 27   10.8
Liability of Agent. 27   10.9 Transfer of Agency Function. 28   10.10 Non
Receipt of Funds by Agent. 28   10.11 Security Interests. 28   10.12
Intercreditor Provisions. 28 ARTICLE 11 Miscellaneous. 29   11.1 Amendments;
Waivers; Severability. 29   11.2 Expenses; Indemnity; Damage Waiver. 29   11.3
Holidays. 30   11.4 Notices; Effectiveness; Electronic Communication. 30   11.5
Duration; Survival. 31   11.6 Successors and Assigns; Participations. 31   11.7
Confidentiality. 31   11.8 Counterparts; Integration; Effectiveness. 32   11.9
Governing Law. 32   11.10 SUBMISSION TO JURISDICTION; SERVICE OF PROCESS; VENUE;
WAIVER OF JURY TRIAL. 32   11.11 USA Patriot Act Notice. 33



 

 

 



 ii 

 

 

 



ANNEXES, SCHEDULES AND EXHIBITS

 

Annex A – Definitions and Rules of Construction Annex B – Real Property
Collateral       Schedule 5.2 – Subsidiaries Schedule 6.12(b) – Collateral
Assignments of Material Agreements       Exhibit A – Form of Term Note Exhibit B
– Form of Revolving Term Note Exhibit C – Form of Compliance Certificate



 

 

 

 

 

 

 

 

 

 

 

 

 

 



 iii 

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (as amended, restated, modified or supplemented from time
to time, the “Agreement”) is dated as of September 15, 2017, and is entered into
by and between ILLINOIS CORN PROCESSING, LLC, a limited liability company
organized and existing under the laws of Delaware (“Company”), COMPEER
FINANCIAL, PCA, a federally-chartered instrumentality of the United States
(“Lender”), and CoBank, ACB, a federally-chartered instrumentality of the United
States (“Cash Management Provider” or “Agent”).

 

Upon the request of the Company, Lender has agreed to provide the Company with
the credit facilities described below and Cash Management Provider has agreed to
provide the other financial accommodations described below. In consideration
thereof and of the mutual covenants and agreements set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, Lender, Cash Management Provider and Agent hereby
agree as follows:

 

ARTICLE 1         Certain Definitions and Rules of Construction. In addition to
definitions established elsewhere in this Agreement, certain capitalized words
and terms used in this Agreement are defined in Annex A to this Agreement, which
is incorporated herein by reference and made a part hereof. In addition, Annex A
sets forth the rules of construction and certain accounting principles
applicable to this Agreement.

 

ARTICLE 2         The Credit Facilities. Subject to the terms and conditions of
this Agreement and relying on the representations and warranties set forth
herein, Lender hereby establishes in favor of the Company the credit facilities,
loans, and other financial accommodations described below (collectively, the
“Facilities”). The Facilities shall be subject to and governed and secured by
the terms and conditions contained in this Agreement, the Notes, and the other
Loan Documents. The terms of each Note shall set forth the amount and duration
of each Facility, the interest thereon, the fees applicable thereto, and the
purpose thereof, as well as any other terms and conditions Agent may elect to
set forth therein, and the Company shall be subject thereto.

 

2.1               The Term Loan. Lender agrees to make a term loan to the
Company in a principal amount not to exceed the Term Loan Amount set forth in
the Term Note (the “Term Loan”) upon the request of the Company made in
accordance with the terms of the Term Note and this Agreement; provided,
however, that the Term Loan shall be made in a single advance on or before the
Term Loan Availability Expiration Date.

 

(a)                The Term Note. The Term Loan shall be evidenced by a
promissory note of the Company, substantially in the form of Exhibit A hereto
and otherwise in form and substance satisfactory to Agent, payable to the order
of Lender (as amended, restated, modified, supplemented, replaced, refinanced or
renewed from time to time, the “Term Note”). The terms and provisions of the
Term Note are incorporated herein by reference and made a part hereof. In the
event of irreconcilable inconsistency between the terms hereof and the terms of
the Term Note, the terms of the Term Note shall control.

 

(b)                Payments. All principal, interest and fees outstanding under
the Term Loan shall be due and payable pursuant to the Term Note except to the
extent otherwise provided for in this Agreement.

 

2.2               The Revolving Term Loan. Lender hereby establishes in favor of
the Company a revolving term credit facility as described below (the “Revolving
Term Facility”).

 

 

 



   

 

 

(a)                Loans; Limitations. Subject to the terms and conditions of
this Agreement, the Revolving Term Note and the other Loan Documents, prior to
the Revolving Term Facility Expiration Date, upon the request of the Company,
Lender shall make loans to the Company under the Revolving Term Facility (each,
a “Revolving Term Loan”); provided, that in no event shall Lender be obligated
to make a Revolving Term Loan that, when added to the then-current Revolving
Term Facility Usage, would exceed at any time the Revolving Term Commitment.
Within such limits and subject to the other terms and conditions of this
Agreement and the other Loan Documents, the Company may borrow, repay, and
reborrow under the Revolving Term Facility.

 

(b)                Revolving Term Note. Amounts owed under the Revolving Term
Facility shall be evidenced by a promissory note of the Company, substantially
in the form of Exhibit B hereto and otherwise in form and substance satisfactory
to Agent, payable to the order of Lender (as amended, restated, modified,
supplemented, replaced, refinanced or renewed from time to time, the “Revolving
Term Note”). The terms and provisions of the Revolving Term Note are
incorporated herein by reference and made a part hereof. In the event of
irreconcilable inconsistency between the terms hereof and the terms of the
Revolving Term Note, the terms of the Revolving Term Note shall control.

 

(c)                 Payment Dates. All principal, interest and fees outstanding
under the Revolving Term Facility shall be due and payable pursuant to the
Revolving Term Note except to the extent otherwise provided for in this
Agreement.

 

(d)                Protective Advances. Lender is authorized by the Company (but
shall have absolutely no obligation to), from time to time in Lender’s sole
discretion, to make Revolving Term Loans to or on behalf of the Company that
Lender and Agent deem necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (iii)
to pay any other amount chargeable to or required to be paid by the Company
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including reasonable costs, fees, and expenses as described in Section
11.2) and other sums payable under the Loan Documents (any of such Revolving
Term Loans are herein referred to as “Protective Advances”). Protective Advances
may be made even if the conditions precedent set forth in Section 4.2 have not
been satisfied. The Protective Advances shall be secured by the Collateral and
shall constitute Obligations hereunder. All Protective Advances shall be Libor
Index Rate Loans.

 

(e)                 Cash Management Arrangements. The Company and Cash
Management Provider may enter into a CoBank Cash Management Agreement providing
for the automatic advance by Cash Management Provider of Revolving Term Loans
under the conditions set forth in such agreement, which conditions shall be in
addition to the conditions set forth herein.

 

2.3               Availability and Payments Generally.

 

(a)                Availability. Loans and advances will be made available by
wire transfer of immediately available funds to such account or accounts as may
be authorized or directed by the Company on forms supplied or approved by Agent.
Agent shall be entitled to rely on (and shall incur no liability to the Company
in acting on) any request, delegation or direction furnished by the Company in
accordance with the terms of this Agreement, any Note, a Delegation Form or any
other Loan Document.

 

 

 

 

 

 



 2 

 

 

(b)                 Payments Generally. All payments and prepayments to be made
in respect of the Obligations shall be payable prior to 3:00 p.m. (Mountain
time) on the date when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Company, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments or prepayments of Obligations shall be
made (i) by wire transfer of immediately available funds to ABA No. 307088754
for advice to and credit of Agent for the account of Lender (or to such other
account as Agent may direct by written notice) or (ii) by check or ACH transfer,
to Agent for the account of Lender at its office located at 6340 S. Fiddlers
Green Circle, Greenwood Village, Colorado 80111 (or at such other place of
payment designated by Agent to the Company) in U.S. dollars and in immediately
available funds. In the event that any payment on any Obligation is made by
check by the Company, credit for payment by check shall be given as of the
Business Day on which Agent receives the check at the address designated by
Agent from time to time for delivery of payments by check. All notices by the
Company to Agent of payment or prepayment shall be irrevocable. Agent’s
statement of account, ledger, or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal,
interest, and other Obligations owing under this Agreement, the Notes, and the
other Loan Documents and shall be deemed an “account stated.” Any payment
received by Agent after 3:00 p.m. (Mountain time) shall be deemed received by
Agent on the next succeeding Business Day. All payments hereunder and under any
Note, including all amounts designated as principal prepayments, shall be
credited first to interest, costs, and lawful charges then accrued and the
remainder to principal as provided herein or in any applicable Note or otherwise
as Agent in its sole discretion may determine.

 

2.4               Interest Payment Dates. Interest on principal amounts subject
to the Quoted Rate Option or LIBOR Index Option shall be: (a) calculated monthly
in arrears as of the last day of each month and on the final maturity date of
the Loans; and (b) due and payable monthly in arrears on the twentieth (20th)
day of the following month (or on such other day in such month as Agent shall
require in a written notice to the Company) and at maturity (whether at stated
maturity, by acceleration or otherwise) and after maturity on demand, and on the
date of any payment or prepayment of any principal amount on the amount paid.
Interest based on the Quoted Rate Option or LIBOR Index Option will be
calculated in each case on the basis of the actual number of days elapsed in a
year of 360 days.

 

2.5               Interest After Default. To the extent permitted by Law and
notwithstanding any other term or condition of this Agreement, any Note or any
other Loan Document, upon the occurrence of an Event of Default and until the
time such Event of Default shall have been cured or waived in writing by Agent
on behalf of Lender: (a) each Loan outstanding hereunder shall bear interest at
a rate per annum equal to the sum of (i) the rate of interest that would
otherwise be applicable pursuant to each Note or this Agreement plus (ii) an
additional 4.0% per annum; (b) all fees otherwise applicable pursuant to this
Agreement, any Note or any other Loan Document shall be increased by an
additional 4.0% per annum; (c) each other Obligation hereunder if not paid when
due shall bear interest at a rate per annum equal to the sum of (i) the rate of
interest applicable under the LIBOR Index Option plus (ii) an additional 4.0%
per annum from the time such Obligation becomes due and payable and until it is
paid in full; and (d) the Company acknowledges that the increase in rates
referred to in this paragraph reflects, among other things, the fact that the
Loans outstanding and other Obligations have become a substantially greater risk
given their default status and that Lender is entitled to additional
compensation for such risk. All such interest shall be payable by the Company
upon demand by Agent.

 

2.6               Right to Prepay. The Company shall have the right at its
option from time to time to prepay any of the Loans in whole or in part without
premium or penalty, except as may be otherwise set forth in a Note and except as
provided in Sections 3.1, 3.4 and 11.2; provided, that the Company agrees, upon
any prepayment of the Loans or reduction or termination of the Revolving Term
Commitment prior to September 1, 2019 in connection with third party financing
received by the Company, to pay Agent for the account of Lender a prepayment
penalty equal to 2.0% of the amount of such prepayment, reduction or
termination. Whenever the Company desires to prepay all or any part of the
Loans, it shall provide a prepayment notice to Agent by 1:00 p.m. (Mountain
time) at least three (3) Business Days prior to the date of prepayment of any
Loans to which Quoted Rate Option applies and by 1:00 p.m. (Mountain time) on
the same Business Day of prepayment of any Loans to which the LIBOR Index Option
applies, setting forth in each case the following information: (a) the date,
which shall be a Business Day, on which the proposed prepayment is to be made;
(b) a statement indicating the application of the prepayment between the various
Facilities (if more than one hereunder); (c) a statement indicating the
application of the prepayment among Loans to which the Quoted Rate Option
applies and Loans to which the LIBOR Index Option applies; and (d) the principal
amount of such prepayment, which shall be in the minimum principal amount of the
lesser of (i) $100,000 for each Loan or (ii) the then outstanding amount of the
Loan being prepaid. Unless otherwise agreed to by Agent, all prepayment notices
shall be irrevocable. The principal amount of the Loans for which a prepayment
notice is given, together with interest on such principal amount except with
respect to Loans to which the LIBOR Index Option applies, shall be due and
payable on the date specified in such prepayment notice as the date on which the
proposed prepayment is to be made. If a Term Loan is included among the
Facilities, all prepayments made under any Term Loan shall be applied (a) first,
to the unpaid installments of principal thereunder scheduled to be paid within
365 days after such prepayment, in the order of scheduled maturities, and (b)
second, to the unpaid installments of principal thereunder scheduled to be paid
366 days or more after such prepayment, in the inverse order of scheduled
maturities. Except as otherwise provided in this Agreement or a Note, if the
Company prepays a Loan but fails to specify the applicable Loan which the
Company is prepaying, the prepayment shall be applied (i) first to Loans made
under the Revolving Term Facility, and then to the Term Loan; and (ii) after
giving effect to the allocations in clause (i) above and in the preceding
sentence, first to Loans to which the LIBOR Index Option applies and then to
Loans to which the Quoted Rate Option applies. Any prepayment of a Loan under
the Quoted Rate Option shall be subject to the Company’s obligation to indemnify
Lender for break funding damages and costs to the extent provided in Section
3.4.

 

 

 



 3 

 

 

2.7               Fees. The Company shall pay Agent: (a) an administrative fee
of $10,000 on the Closing Date and on each July 1 thereafter, commencing on July
1, 2018; (b) an origination fee of $315,000 on the Closing Date; and (c) the
Unused Commitment Fees in accordance with the terms of the Revolving Term Note.
Any such fees shall be fully earned when paid and shall not be refundable for
any reason.

 

ARTICLE 3         Increased Costs; Taxes; Illegality; Indemnity.

 

3.1               Increased Costs.

 

(a)                Increased Costs Generally. If any Change in Law shall:

 

(i)impose, modify, or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lending
Party;

 

(ii)subject any Lending Party to any Taxes of any kind whatsoever with respect
to this Agreement, any Note, or any other Loan Document, or any Loan hereunder
or any other Obligation, or change the basis of taxation of payments to a
Lending Party in respect thereof (except for Indemnified Taxes or Other Taxes
covered below and the imposition of, or any change in the rate of, any Excluded
Tax payable by a Lending Party); or

 

(iii)impose on any Lending Party or the London interbank market any other
condition, cost, or expense (other than Taxes) affecting this Agreement, any
Note, or any other Loan Document, or any Loan made by Lender;

 

 

 



 4 

 

 

and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by any Lending Party hereunder (whether of principal,
interest or any other amount) then, upon request of Agent, the Company will pay
to Agent for the account of each applicable Lending Party such additional amount
or amounts as will compensate such a Lending Party for such additional costs
incurred or reduction suffered.

 

(b)                Certificates for Reimbursement. A certificate of Agent
setting forth the amount or amounts necessary to compensate each Lending Party
as specified in this Section 3.1 and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay Agent for the account of
each applicable Lending Party the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.

 

(c)                 Delay in Requests. Failure or delay on the part of Agent to
demand compensation pursuant to this Section 3.1 shall not constitute a waiver
of any Lending Party’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lending Party pursuant to this
Section 3.1 for any increased costs incurred or reductions suffered more than
180 days prior to the date that Agent notifies the Company of the Change in Law
giving rise to such increased costs or reductions or of Agent’s intention to
claim compensation therefor on behalf of the applicable Lending Party (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.2               Taxes.

 

(a)                 Payments Free of Taxes. Any and all payments by or on
account of any Obligation of the Company hereunder or under any other Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Law. If any applicable Law (as determined in the good
faith discretion of Agent) requires the deduction or withholding by Agent of any
Tax from any such payment, then Agent shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Official Body in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Company shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.2) Agent receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(b)                 Payment of Other Taxes by the Company. Without limiting the
provisions of the foregoing clause (a) directly above, the Company shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)                 Indemnification by the Company. The Company shall indemnify
each Lending Party, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.2) payable or paid by
such Lending Party or required to be withheld or deducted from a payment to a
Lending Party and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Official Body. A certificate as to the amount of
such payment or liability delivered by Agent to the Company shall be conclusive
absent manifest error.

 

 

 

 

 



 5 

 

 

(d)                 Evidence of Payments. As soon as practicable after any
payment of Taxes by the Company to an Official Body, the Company shall deliver
to Agent the original or a certified copy of a receipt issued by such Official
Body evidencing such payment, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to Agent.

 

(e)                 Treatment of Certain Refunds. If a Lending Party determines,
in its sole discretion, that it has received a refund of any Taxes as to which
it has been indemnified by the Company or with respect to which the Company has
paid additional amounts to Agent pursuant to this Section 3.2, it shall pay to
the Company an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company to Agent under this
Section 3.2 with respect to the Taxes giving rise to such refund), net of all
expenses (including Taxes) of such Lending Party, and without interest (other
than any interest paid by the relevant Official Body to Agent with respect to
such refund). The Company, upon request of Agent, shall repay to Agent for the
account of the applicable Lending Party any amount paid over pursuant to this
paragraph (plus any penalties, interest or other charges imposed by the relevant
Official Body) in the event such Lending Party is required to repay such refund
to such Official Body. Notwithstanding anything to the contrary in this
paragraph, in no event will any Lending Party be required to pay any amount to
the Company pursuant to this paragraph, the payment of which would place such
Lending Party in a less favorable net after-Tax position than it would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph shall not be construed to require any
Lending Party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the Company or any other
person or entity.

 

3.3                LIBOR Index Rate Unascertainable; Illegality.

 

(a)                 Unascertainable. If, on any date on which a LIBOR Index Rate
would otherwise be determined, Agent shall have determined that:

 

(i)adequate and reasonable means do not exist for ascertaining such LIBOR Index
Rate, or

 

(ii)a contingency has occurred which materially and adversely affects the London
interbank eurodollar market relating to the LIBOR Index Rate,

 

then in either case Lender shall have the rights specified in Section 3.3(c).

 

(b)                 Illegality. If at any time Agent shall have determined that
the making, maintenance or funding of any Loan to which the LIBOR Index Option
applies has been made impracticable or unlawful by compliance by Agent in good
faith with any Law or any interpretation or application thereof by any Official
Body or with any request or directive of any such Official Body (whether or not
having the force of Law), then Agent shall have the rights specified in Section
3.3(c).

 

(c)                 Lender and Agent’s Rights. In the case of an event specified
in Section 3.3(a) or 3.3(b), Agent shall so notify the Company thereof, and in
the case of an event specified in Section 3.3(b), such notice shall describe the
specific circumstances of such event. Upon such date as shall be specified in
such notice (which shall not be earlier than the date such notice is given), the
obligation of Lender to allow the Company to select, convert to or renew a LIBOR
Index Option shall be suspended until Agent shall have later notified the
Company of Agent’s determination that the circumstances giving rise to such
previous determination no longer exist. If at any time Agent makes a
determination under Section 3.3(a) and the Company has previously notified Agent
of its selection of, conversion to or renewal of a LIBOR Index Option and such
Interest Rate Option has not yet gone into effect, such notification shall be
deemed to provide for selection of, conversion to or renewal of the Quoted Rate
Option with respect to such Loans. If Agent notifies the Company of a
determination under Section 3.3(b), the Company shall, subject to the Company’s
indemnification Obligations under Section 3.4, as to any Loan of the Company to
which a LIBOR Index Option applies, as applicable, on the date specified in such
notice either convert such Loan to the Quoted Rate Option with respect to such
Loan or prepay such Loan in accordance with Section 2.6. Absent due notice from
the Company of conversion or prepayment, the interest rate on such Loan shall
automatically be converted to the variable interest rate known as the U.S. Prime
Rate as published by the Wall Street Journal plus 2.00% per annum.

 

 

 



 6 

 

 

3.4               Indemnity. The Company hereby agrees that upon demand by
Agent, the Company will indemnify Lender against any loss or expense that Lender
may have sustained or incurred (including any net loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
Lender to fund or maintain Quoted Rate Option Loans) or that Lender may be
deemed to have sustained or incurred, as reasonably determined by Agent, (a) as
a consequence of any failure by the Company to make any payment when due of any
amount due hereunder in connection with any Quoted Rate Option Loans, (b) due to
any failure of the Company to borrow or convert any Quoted Rate Option Loans on
a date specified therefor in a notice thereof, or (c) due to any payment or
prepayment of any Quoted Rate Option Loans on a date other than the last day of
the applicable period of such Quoted Rate for such Quoted Rate Option Loan. For
this purpose, all Loan Requests shall be deemed to be irrevocable.
Notwithstanding the foregoing, in the event of a conflict between the provisions
of this Section 3.4 and of the broken funding charge section of a forward fix
agreement between Agent and the Company, for losses imputed by Agent, the
provisions of the forward fix agreement shall control.

 

ARTICLE 4         Conditions Precedent. The obligation of Lender to provide any
Facility or to make, issue, renew, or convert any Loan under this Agreement, any
Note or any other Loan Document is subject to the ongoing performance by the
Company of its obligations to be performed under this Agreement, the Notes, and
each other Loan Document and to the satisfaction of all conditions set forth in
this Agreement, the Notes, and each other Loan Document, including the following
conditions:

 

4.1               Initial Loans.

 

(a)                Deliveries. No later than the Closing Date (or such later
date as Agent shall specify in its sole discretion), Agent shall have received
each of the following (which, in the case of instruments and documents, must
(unless otherwise stated below) be originals, duly executed, and in form and
substance satisfactory to Agent):

 

(i)This Agreement, the Notes and the Environmental Indemnity Agreement duly
executed by an Authorized Officer of the Company or PEI, as applicable;

 

(ii)A Delegation Form;

 

(iii)(A) all resolutions and other corporate or other organizational action
taken by the Company and PEI in connection with this Agreement and the other
Loan Documents; (B) the names and titles of the Authorized Officers authorized
to sign the Loan Documents and their true signatures; and (C) copies of the
Organizational Documents of the Company and PEI as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials as
to the continued existence and good standing of the Company and PEI in each
state where organized or qualified to do business;

 

 

 



 7 

 

 

(iv)A security agreement duly executed by an Authorized Officer of the Company
granting to Agent, for the benefit of the Lending Parties, a first priority
Lien, subject only to Permitted Liens, on all Personal Property Collateral of
the Company, whether now owned or hereafter acquired, and a UCC-1 Financing
Statement;

 

(v)Evidence, including a Lien search in acceptable scope from a provider
satisfactory to Agent, that the security interests in and Liens on the
Collateral are valid, enforceable, and properly perfected in a manner acceptable
to Agent and prior to all other Liens (other than Permitted Liens);

 

(vi)An executed landlord’s waiver or other lien waiver agreement from the
lessor, warehouse operator, or other applicable Person for each Collateral
location as required under or in connection with any security agreement;    

(vii)Mortgages or deeds of trust in recordable form and duly executed by an
Authorized Officer of the Company, in a face amount of no less than $84,000,000,
granting to Agent, for the benefit of the Lending Parties, a first priority Lien
(subject only to Permitted Liens) on the Real Property Collateral;

 

(viii)A commitment to issue an ALTA lender’s title insurance policy, in a form
and from a title insurance company acceptable to Agent, in a face amount of no
less than $42,000,000, insuring Agent’s first priority Lien on the Real Property
Collateral, with only such exceptions as may be approved by Agent, together with
such endorsements as Agent may require (the “Title Policy”);

 

(ix)An appraisal of the Real Property Collateral which indicates that the Real
Property Collateral has an appraised value of $69,000,000 or more and which is
otherwise satisfactory to Agent;

 

(x)Surveys of the Real Property Collateral satisfactory to Agent, with
identification of each item with the corresponding exception number from the
Title Policy, together with a certificate of the surveyor or other Person
acceptable to Agent that the Real Property Collateral is or is not, as the case
may be, in a special flood hazard area for purposes of the National Flood
Insurance Program;

 

(xi)Evidence that the Company has taken all actions required under the Flood
Laws or requested by Agent to assist in ensuring that Agent is in compliance
with the Flood Laws applicable to the Collateral, including, but not limited to,
providing Agent with the address or GPS coordinates of each structure on any
real property that will be subject to mortgages or deeds of trust, and to the
extent required under Section 6.6, obtaining flood insurance for such property,
structures and contents prior to such property, structures and contents becoming
Collateral;

 

 

 

 



 8 

 

 

 

(xii)A written opinion of counsel for the Company, dated no later than the
Closing Date, in form and substance and from counsel reasonably satisfactory to
Agent;

 

(xiii)Evidence that adequate insurance, including flood insurance on any Real
Property Collateral, if applicable, required to be maintained under this
Agreement or any other Loan Document is in full force and effect, with
additional insured, mortgagee and lender loss payable special endorsements
attached thereto in form and substance satisfactory to Agent and counsel
(retained, engaged or employed by Agent) naming Agent, for the benefit of the
Lending Parties, as additional insured, mortgagee and lender loss payee;

 

(xiv)Evidence of filing of all Official Body consents, approvals and filings,
and all material third party consents and approvals required to effectuate the
transactions contemplated hereby;

 

(xv)Phase I environmental assessments of the Real Property Collateral performed
by an environmental assessment firm satisfactory to Agent or other environmental
assessments and due diligence satisfactory to Agent;

 

(xvi)Evidence of compliance with Section 6.2 and a favorable determination of
eligibility of the Company to borrow from Lender;

 

(xvii)A pro forma balance sheet of the Company as of the Closing Date which
gives effect to the transactions contemplated by this Agreement, together with a
duly completed Compliance Certificate as of the Closing Date, in each case,
certified by the Chief Executive Officer, President, Chief Financial Officer,
Controller or comparable Authorized Officer of the Company as having been
prepared in good faith and fairly presenting in all material respects the
financial position of the Company as of the date thereof. Such pro forma balance
sheet and Compliance Certificate shall certify that the Working Capital of the
Consolidated Group is not less than $8,500,000 as of the Closing Date;

 

(xviii)A payoff letter from MGPI Processing, Inc. and Illinois Corn Processing
Holdings, Inc. confirming the amount required to pay off all Indebtedness owing
to such lenders by the Company and confirming the discharge, release and
termination of all Liens on the property of the Company upon receipt of such
payoff amount;

 

(xix)A copy of the Risk Management Policy; and

 

(xx)All other Loan Documents and due diligence materials as Agent or its counsel
may request in connection with this Agreement or any of the foregoing documents,
instruments, or agreements.

 

(b)                Payment of Fees. The Company shall have paid all fees and
expenses of Agent and the Lending Parties, if any, payable on or before the
Closing Date as required by this Agreement or any other Loan Document.

 

 

 

 

 



 9 

 

 

4.2               Each Loan. At the time of the making of any Loan (including
the initial Loan) and after giving effect to each such proposed extension(s) of
credit, the Company hereby certifies to Agent and Lender that at such time (and
each request by the Company for a Loan is hereby deemed to be such
certification):

 

(a)the representations and warranties of the Company and PEI contained in this
Agreement and the other Loan Documents are true and correct in all material
respects;      (b)no Event of Default or Default has occurred and is continuing;

 



(c)the making of the Loan does not contravene any Law applicable to Agent, any
Lending Party, the Company or any Subsidiary of the Company;

 

(d)no Material Adverse Change has occurred since the date of the last audited
financial statements of the Company delivered to Agent;

 

(e)the Company has satisfied any other conditions precedent set forth in each
applicable Loan Document; and

 

(f)the Company has delivered to Agent a duly executed and completed Loan
Request.

 

ARTICLE 5         Representations and Warranties. The Company represents and
warrants to Agent and each of the Lending Parties, as of the date of this
Agreement and as of the making of any Loan, as follows:

 

5.1               Compliance with Loan Documents. The Company is in compliance
with all of the terms of this Agreement and the other Loan Documents, and no
Event of Default or Default exists.

 

5.2               Subsidiaries. The Company has no Subsidiaries other than those
which are set forth on Schedule 5.2, and all information provided on Schedule
5.2 is complete, true and correct. All stock and other equity interests in the
Company and in each Subsidiary are owned free and clear of all Liens other than
Permitted Liens. The stock or other equity interests of the Company and each
Subsidiary of the Company has been duly authorized and validly issued and is
fully paid and non-assessable.

 

5.3               Organization; Compliance with Law; Ownership; Investment
Companies.(a) 

 

(a)                The Company and each of its Subsidiaries (i) is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it conducts or proposes to conduct, and
(iii) is duly qualified and in good standing in each jurisdiction where the
property owned or leased by it or the nature of the business transacted by it
makes such qualification necessary.

 

(b)                The Company and each of its Subsidiaries is in compliance in
all material respects with all applicable Laws.

 

(c)                The Company and each of its Subsidiaries (i) has good and
marketable title to or a valid leasehold interest in all of its properties,
assets, and other rights it purports to own, free and clear of all Liens except
Permitted Liens and (ii) owns or possesses all material patents, trademarks,
service marks, trade names, copyrights, licenses, registrations, franchises,
permits, and rights necessary to own and operate its properties and to carry on
its business as presently conducted and planned to be conducted, without known,
possible, alleged, or actual conflict with the rights of others. Neither the
Company nor any of its Subsidiaries is an “investment company,” as defined in,
or subject to regulation under, the Investment Company Act of 1940.

 

 

 

 

 

 

 

 

 



 10 

 

 

5.4               Power and Authority; Binding and Enforceable Agreement.  

 

(a)                The Company has full limited liability company power to enter
into, execute, deliver, carry out, incur the indebtedness contemplated by, and
perform its Obligations under, the Loan Documents to which it is a party, and
all such actions have been duly authorized by all necessary proceedings on its
part.

 

(b)                This Agreement and each of the other Loan Documents (i) has
been duly and validly executed and delivered by an Authorized Officer on behalf
of the Company, to the extent it is a party thereto, and (ii) constitutes the
legal, valid, and binding obligations of the Company, to the extent it is a
party thereto, enforceable against the Company in accordance with its terms
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, or similar laws or equitable principles affecting creditors’ rights
generally.

 

(c)                 There exist no claims, deductions, defenses, or set-offs of
any nature against any amount due or to become due under any Note or other Loan
Document.

 

5.5               Historical Financial Statements; Solvency. The Company has
delivered to Agent copies of its audited year-end financial statements for and
as of the end of the fiscal year ended December 31, 2016, together with copies
of its unaudited interim financial statements for the quarter ended June 30,
2017 (all such annual and interim statements being collectively referred to as
the “Statements”). The 2017 interim Statement and, to the Company’s knowledge,
the 2016 annual Statement were compiled from the books and records maintained by
the Company, are correct and complete and fairly represent the financial
condition of the Company as of the respective dates thereof and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the interim
statements) to normal year end audit adjustments. The assumptions constituting
the basis on which the Company prepared the budgets and projections provided to
Agent and developed the numbers set forth therein were developed in good faith,
based on all information known to the Company at such time, it being understood
that such budgets and projections are subject to inherent uncertainties and do
not constitute a guaranty of future performance. Before and after giving effect
to the Loans made by Lender hereunder and under each Note, the Company is
solvent.

 

5.6               Litigation. There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of the Company, threatened, against
the Company or any Subsidiary of the Company at law or in equity which
individually or in the aggregate may result in any Material Adverse Change.
Neither the Company nor any Subsidiary of the Company is in violation of any
order, writ, injunction, or decree of any Official Body which may result in any
Material Adverse Change.

 

5.7               Taxes. All federal, state, local, and other tax returns
required to have been filed with respect to the Company and its Subsidiaries
have been filed, and payment or adequate provision has been made for the payment
of all taxes, fees, assessments, and other governmental charges which have or
may become due pursuant to said returns or to assessments received, except to
the extent that such taxes, fees, assessments, or other governmental charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

 

 

 

 

 

 

 

 



 11 

 

 

5.8               Margin Stock. No part of the proceeds of any Loan made by
Lender has been or will be used, whether directly or indirectly, for any purpose
that has resulted or will result in a violation of Regulation U or X of the
Board of Governors of the Federal Reserve System.

 

5.9               No Conflict; Etc. The execution, delivery, or performance of
any Loan Document by the Company will not conflict with, constitute a default
under or result in any breach of (a) the terms and conditions of any certificate
or articles of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement, or other Organizational Documents of the Company or (b) any Law or
any material agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien
whatsoever upon any property (now or hereafter acquired) of the Company or any
of its Subsidiaries (other than Liens granted under the Loan Documents). There
is no default under any such material agreement (referred to above) and neither
the Company nor any Subsidiary of the Company is bound by any contractual
obligation, or subject to any restriction in any Organizational Document, or any
requirement of Law which could result in a Material Adverse Change. No consent,
approval, exemption, order, or authorization of, or registration or filing with,
any Official Body or any other Person is required by any Law or any agreement or
Organizational Document in connection with the execution, delivery, or
performance of any Loan Document. The proceeds of each Loan made by Lender shall
be used for the purposes set forth in the applicable Note and as permitted by
applicable Law.

 

5.10            Full Disclosure; Application is True and Correct. No Loan
Document nor any other certificate, statement, agreement, or document furnished
to Agent or any Lending Party in connection with this Agreement or any other
Loan Document contains any untrue statement of a material fact or omits to state
a material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading. The Company is not aware of any Material Adverse Change which has
not been disclosed in writing to Agent. All representations and warranties set
forth in the New Borrower Application for Credit (Cooperatives) given at any
time and from time to time by the Company to Agent are and remain true and
correct in all material respects, except to the extent corrected or supplemented
by this Agreement and the Schedules hereto.

 

5.11             Insurance.

 

(a)                 The properties of the Company and of each of its
Subsidiaries are insured pursuant to policies and other bonds that are valid and
in full force and effect and that provide coverage meeting the requirements of
Section 6.6.

 

(b)                The Company, to the extent required under the Flood Laws, has
obtained flood insurance for such structures and contents constituting
Collateral located in a flood hazard zone pursuant to policies that are valid
and in full force and effect and which provide coverage meeting the requirements
of Section 6.6.

 

5.12            Environmental Matters.

 

(a)                 The facilities and properties currently or formerly owned,
leased or operated by the Company (the “Properties”) do not contain any
Hazardous Materials attributable to the Company’s ownership, lease or operation
of the Properties in amounts or concentrations or stored or utilized which (i)
constitute or constituted a violation of Environmental Laws, or (ii) could
reasonably be expected to give rise to any Environmental Liability;

 

 

 

 

 

 

 

 



 12 

 

 

(b)                 The Company has not received any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to their
activities at any of the Properties or the business operated by the Company (the
“Business”), or any prior business for which the Company has retained liability
under any Environmental Law;

 

(c)                 Hazardous Materials have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to any Environmental Liability for the
Company, nor have any Hazardous Materials been generated, treated, stored or
disposed of by or on behalf of the Company at, on or under any of the Properties
in violation of Environmental Laws, or in a manner that could reasonably be
expected to give rise to, Environmental Liability; and

 

(d)                 The Company and each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws.

 

(e)                 The representations and warranties set forth in this Section
5.12 are qualified in their entirety by reference to the Phase 1 environmental
assessments, notices and letters delivered by the Company to Agent with respect
to the Real Property Collateral.

 

5.13            ERISA.

 

(a)                Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. The
Company and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b)                (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Plan had any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Plan’s assets, determined in
accordance with the assumptions used for funding the Plan for the applicable
plan year); (iii) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any material liability under Title IV of ERISA with
respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

5.14           Anti-Corruption Laws. The Company, its Subsidiaries and their
respective directors, officers and employees and, to the knowledge of the
Company, the agents of the Company and its Subsidiaries, are in compliance with
the FCPA and any other applicable anti-corruption law in all material respects.
The Company has instituted and maintains policies designed to ensure compliance
therewith.

 

5.15           Sanctions. None of the Company, its Subsidiaries or, to the
knowledge of the Company, any director, officer, employee or agent of the
Company or any of its Subsidiaries is a Person that is, or is owned or
controlled by Persons that are (a) the subject or target of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the U.S. Department of State, the United Nations
Security Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions”) or (b) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions, including, without
limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria.

 

 

 

 

 



 13 

 

 

5.16           Pre-Merger Representations and Warranties. Notwithstanding
anything to the contrary set forth elsewhere herein or in any other Loan
Document, to the extent any representation or warranty set forth in this Article
5, elsewhere herein or in any other Loan Document relates to facts,
circumstances, information, reports, filings, notices or other matters existing,
created, filed or delivered prior to July 3, 2017, such representation or
warranty is expressly limited to the actual knowledge of the Company, as
presently constituted.

 

ARTICLE 6         Affirmative Covenants. The Company covenants and agrees that
until Payment In Full, the Company shall be in compliance at all times with the
following covenants:

 

6.1               Reporting Requirements. The Company shall furnish or cause to
be furnished to Agent:

 

(a)                 Monthly Financial Statements. As soon as available and in
any event within thirty (30) days after the end of each month, financial
statements of the Company and its Consolidated Subsidiaries, if any, consisting
of a balance sheet as of the end of each such month and related statements of
income for the month then ended and the fiscal year through that date, and such
other interim statements as Agent may specifically request, all in reasonable
detail and certified (subject to normal year-end audit adjustments) by the Chief
Executive Officer, President, Chief Financial Officer, Controller or comparable
Authorized Officer of the Company as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

 

(b)                 Annual Financial Statements. As soon as available and in any
event within ninety (90) days after the end of each fiscal year of the Company,
financial statements of the Company and its Consolidated Subsidiaries, if any,
consisting of a balance sheet as of the end of such fiscal year, and related
statements of income and cash flows for the fiscal year then ended and all notes
and schedules relating thereto, all prepared in accordance with GAAP and in
reasonable detail, and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and audited by
independent certified public accountants of nationally-recognized or
industry-accepted standing and otherwise satisfactory to Agent. The certificate
or report of accountants shall be free of qualifications, shall not indicate the
occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement, or duty of the Company under any of the Loan Documents and shall
otherwise be satisfactory to Agent.

 

(c)                 Certificate of the Company. Together with each set of
financial statements furnished to Agent pursuant to clauses (a) and (b) directly
above, a certificate of the Company, substantially in the form of Exhibit C
hereto and otherwise in form and content acceptable to Agent, signed by an
Authorized Officer (i) setting forth calculations showing compliance with each
of the financial covenants set forth in Article 8 as of the end of the period
for which such statements are being furnished and (ii) certifying that no Event
of Default or Default has occurred during the period covered by such financial
statements or, if an Event of Default or Default has occurred, a description
thereof and all actions taken or to be taken to remedy same (a “Compliance
Certificate”).

 

(d)                Financial Projections. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Company,
financial projections of the Company for the then current fiscal year, together
with an explanation of the assumptions used to forecast such financial
projections.

 

(e)                 Notices.

 

 

 

 

 

 

 

 

 

 



 14 

 

 

(i)                        Material Adverse Change; Default. Promptly after any
officer of the Company has learned of the occurrence of a Material Adverse
Change or an Event of Default or Default, notice of such Material Adverse Change
or Event of Default or Default and the action which the Company proposes to take
with respect thereto.

 

(ii)                       Litigation. Promptly after the commencement thereof,
notice of all actions, suits, proceedings, or investigations before or by any
Official Body or any other Person against the Company or any Subsidiary of the
Company which, if adversely determined, could constitute an Event of Default,
Default, or Material Adverse Change.

 

(iii)                       Environmental Litigation, Etc. Promptly after
receipt thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or any other communication alleging a condition that may require
the Company or any Subsidiary to undertake or to contribute to a cleanup or
other response under Environmental Laws, or which seeks penalties, damages,
injunctive relief, or criminal sanctions related to alleged material violations
of such Environmental Laws, or which claim personal injury or property damage to
any person as a result of Hazardous Materials.

 

(iv)                       Erroneous Financial Information. Immediately in the
event that the Company or its accountants conclude or advise that any previously
issued financial statement, audit report, or interim review should no longer be
relied upon or that disclosure should be made or action should be taken to
prevent future reliance, notice of the same.

 

(v)                       Ethanol or Distillers Grain Marketers. Promptly after
the occurrence thereof, notice of (A) any change in the marketers used by the
Company for ethanol or distillers grain and (B) the entry into any agreement or
other contract, or any material amendment, restatement or other modification
thereof, by the Company related to the marketing of ethanol or distillers grain,
together with a duly executed copy thereof.

 

(vi)                       Organizational Documents. Promptly after the
occurrence thereof, notice of any amendment, restatement or other modification
of the Organizational Documents of the Company, together with a duly executed
copy thereof.

 

(vii)                      ERISA Event. Immediately upon the occurrence of any
ERISA Event, notice of the same.

 

(viii)                     Other Reports. Promptly upon their becoming available
to the Company (but in any event within the time period (if any) specified
therefor below):

 

(1)                Management Letters. Any reports including management letters
submitted to the Company by independent accountants in connection with any
annual, interim, or special audit, to be supplied not later than 30 days after
receipt by the Company thereof; and

 

(2)                SEC Reports; Shareholder Communications. Public reports,
including Forms 10-K, 10-Q and 8-K, registration statements and prospectuses and
other shareholder communications, filed by PEI and the Company (to the extent
the Company is or becomes an SEC reporting company) with the SEC to be supplied
not later than 45 days after the last day of each calendar quarter (provided
that separate delivery shall not be required to the extent the same is publicly
available on the SEC’s EDGAR system); and

 

(3)                Other Information. Such other reports and information as
Agent may from time to time reasonably request.

 

 

 

 

 

 

 



 15 

 

 

6.2               Lender Equity; Patronage; Statutory Lien; Voting Stockholder.

 

(a)                Lender Equity. So long as Lender is a lender hereunder, the
Company will acquire equity in Lender in such amounts and at such times as
Lender may require in accordance with Lender’s Bylaws and Capital Plan (as each
may be amended from time to time), except that the maximum amount of equity that
the Company may be required to purchase in Lender in connection with the Loans
and other financial accommodations made hereunder by Lender may not exceed the
maximum amount permitted by the Bylaws and the Capital Plan at the time this
Agreement is entered into. The Company acknowledges receipt of (i) pertaining to
the Lender or the Lender’s parent association, as applicable, the most recent
annual report and most recent quarterly report, if more recent than the annual
report; a copy of the notice to borrowers concerning investment, which includes
a description of the terms and conditions under which equity is issued;
capitalization bylaws which describe the nature of all of the Company’s stock
and other equities in Lender acquired by the Company in connection with its
patronage loans from Lender (the “Lender Equities”) as well as Lender’s
capitalization requirements, and agrees to be bound by the terms thereof, and
(ii) an Effective Interest Rate Disclosure Statement.

 

(b)                Patronage. The Company acknowledges that Lender’s Bylaws and
Capital Plan (as each may be amended from time to time) shall govern (x) the
rights and obligations of the parties with respect to the Lender Equities and
any patronage refunds or other distributions made on account thereof or on
account of the Company’s patronage with Lender, (y) the Company’s eligibility
for patronage distributions from Lender (in the form of Lender Equities and
cash) and (z) patronage distributions, if any, in the event of a sale by Lender
of a participation interest in the Loans and other financial accommodations made
hereunder. Lender reserves the right to assign or sell participations on a
non-patronage basis in all or any part of its commitments or outstanding Loans
and other financial accommodations made hereunder.

 

(c)                Statutory Lien. The Company acknowledges that Lender has a
statutory first Lien pursuant to the Farm Credit Act of 1971, as amended from
time to time, on all Lender Equities that the Company may now own or hereafter
acquire, which statutory Lien shall secure the Obligations due to Lender and be
for Lender’s sole and exclusive benefit. The Lender Equities shall not
constitute security for obligations due to any other lender or participant
hereunder (other than a Subsidiary or Affiliate of Lender). To the extent that
any of the Loan Documents creates a Lien on the Lender Equities or on patronage
accrued by Lender for the account of the Company (including, in each case,
proceeds thereof), such Lien shall be for Lender’s sole and exclusive benefit
and shall not be subject to sharing with any other lender or participant
hereunder (other than a Subsidiary or Affiliate of Lender to the extent any
Obligations are owing by the Company to any of them). Neither the Lender
Equities nor any accrued patronage shall be offset against the Obligations
except that, in the event of an Event of Default, Lender may elect to apply the
cash portion of any patronage distribution or retirement of Lender Equities to
amounts owed to Lender under this Agreement whether or not such amounts are
currently due and payable. The Company acknowledges that any corresponding tax
liability associated with such application is the sole responsibility of the
Company. Lender shall have no obligation to retire the Lender Equities upon any
Event of Default, Default, or any other breach or default by the Company, or at
any other time, either for application to the Obligations or otherwise.

 

(d)                Voting Stockholder. Bryon T. McGregor is authorized by the
Company to exercise any voting rights on behalf of the Company with respect to
the Lender Equities, subject to applicable bylaws, and to receive effective
interest rate disclosures, unless otherwise agreed in writing between the
parties.

 

6.3               Collateral Security. Payment and performance of the
Obligations shall be secured by first priority perfected Liens on all personal
property of the Company (the “Personal Property Collateral”) and by a first
priority recorded Lien on all real property and improvements of the Company,
including the fee estate of the Company in the real property and improvements
described in Annex B to this Agreement (the “Real Property Collateral”), in each
case, whether now owned or hereafter acquired (the Personal Property Collateral
and the Real Property Collateral are collectively referred to as the
“Collateral”), subject only to Permitted Liens or other exceptions approved in
writing by Agent. Prior to or substantially contemporaneously with the date of
this Agreement and at such other times as Agent may request (including each time
the Company acquires any real property or any personal property not already
subject to the Lien required herein), the Company shall execute and deliver to
Agent such security agreements, pledge agreements, assignments, mortgages, deeds
of trust, and other documents and agreements requested by Agent for the purpose
of creating, perfecting, and maintaining a perfected Lien on the Collateral,
subject only to Permitted Liens or other exceptions approved in writing by
Agent. The Company hereby authorizes Agent to file such Uniform Commercial Code
financing statements as Agent reasonably determines are necessary or advisable
to perfect the security interests in and Liens on the Collateral.

 

 

 

 

 



 16 

 

 

6.4               Preservation of Existence; Eligibility to Borrow; Etc. Except
as expressly permitted by Section 7.5 or Section 7.6, the Company shall, and
shall cause each of its Subsidiaries to, (a) maintain its legal existence in the
form in which it exists as of the date of this Agreement in its jurisdiction of
organization, and its qualification and good standing in each jurisdiction where
such qualification is required; and (b) obtain and maintain all licenses,
certificates, permits, authorizations, approvals, and the like which are
material to the conduct of its business or required by Law. The Company shall,
at all times, be an entity eligible to borrow from Lender and shall comply in
all material respects with the provisions of its Organizational Documents and
any patron or member investment program it may have.

 

6.5               Payment of Liabilities; Including Taxes; Etc. The Company
shall, and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all Taxes,
assessments, and governmental charges upon it or any of its properties, assets,
income or profits, prior to the date on which penalties attach thereto, except
to the extent that any such liabilities are being contested in good faith and by
appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made and provided further that such proceedings shall operate to
stay levy and execution on any Collateral.

 

6.6               Maintenance of Insurance.

 

(a)                The Company shall, and shall cause each of its Subsidiaries
to, insure its properties and assets against loss or damage by fire and such
other insurable hazards as such assets are commonly insured (including fire,
extended coverage, property damage, workers’ compensation, public liability and
business interruption insurance) and against other risks (including errors and
omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary, all as reasonably determined by Agent. Such insurance policies
shall contain additional insured, mortgagee and lender loss payable special
endorsements in form and substance satisfactory to Agent naming Agent, on behalf
of the Lending Parties, additional insured, mortgagee and lender loss payee, as
applicable, and providing Agent with notice of cancellation acceptable to Agent.

 

(b)                The Company shall, to the extent required under the Flood
Laws, obtain and maintain flood insurance for such structures and contents
constituting Collateral located in a flood hazard zone, in such amounts as
similar structures and contents are insured by prudent companies in similar
circumstances carrying on similar businesses and otherwise reasonably
satisfactory to Agent. If the Company fails to obtain and maintain, at any time,
such flood insurance, Agent may, in its sole discretion, obtain such flood
insurance on behalf of the Company on such Collateral at the Company’s cost and
expense.

 

 

 

 

 

 

 

 




 17 

 

 

6.7               Maintenance of Properties. The Company shall, and shall cause
each of its Subsidiaries to, maintain in good repair, working order, and
condition (ordinary wear and tear excepted), all of those properties (regardless
whether owned or leased) useful or necessary to its business.

 

6.8               Visitation and Inspection Rights. The Company shall, and shall
cause each of its Subsidiaries to, permit any of the officers or authorized
employees or representatives of Agent and its participants to visit and inspect
any of its properties and to examine and make excerpts from its books and
records and discuss its business affairs, finances, and accounts with its
officers, employees, directors, and accountants, all in such detail and at such
times and as often as Agent and its participants may reasonably request,
provided that until the occurrence of an Event of Default or Default, Agent
shall provide the Company with reasonable notice prior to any visit or
inspection. The Company will permit Agent or its agents to conduct on an annual
basis a review of the Collateral, and the Company shall pay to Agent a
reasonable collateral inspection fee designated by Agent and reimburse Agent for
all reasonable costs and expenses incurred by Agent in connection therewith.
Upon the occurrence of an Event of Default or Default, Agent and its agents may
conduct such collateral inspection reviews at any time and from time to time and
the Company shall owe such collateral inspection fee and reimbursement
obligation to Agent in connection with each such collateral inspection.

 

6.9               Keeping of Records and Books of Account. The Company shall,
and shall cause each of its Subsidiaries to, maintain and keep proper books of
record and account in accordance with GAAP and as otherwise required by
applicable Law, and in which full, true and correct entries shall be made.

 

6.10            Compliance with Laws; Use of Proceeds. The Company shall, and
shall cause each of its Subsidiaries and all Persons occupying or present on its
or their property, to, comply with all applicable Laws, including all
Environmental Laws, in all material respects. The Company shall, and shall cause
each of its Subsidiaries to, use the proceeds of the Loans only for the purposes
set forth in the applicable Note and as permitted by applicable Law.

 

6.11            Updates to Schedules. Should any of the information or
disclosures provided on any of the Schedules hereto become outdated or incorrect
in any material respect, the Company shall promptly provide Agent in writing
with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct the same. No Schedule shall be deemed to have
been amended, modified, or superseded by any such correction or update, nor
shall any breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until Agent, in its sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule; provided, however, that the
Company may update Schedule 5.2 without any approval by Agent in connection with
any liquidation, disposition, formation, merger, or acquisition of a Subsidiary
permitted under this Agreement.

 

6.12           Additional Items. The Company shall provide Agent with each of
the following (which, in the case of instruments and documents, must (unless
otherwise stated below) be originals, duly executed, and in form and substance
satisfactory to Agent), on or before the date indicated:

 

(a)                The Title Policy, on or before December 1, 2017;

 

(b)                An executed collateral assignment, subordination agreement or
other similar agreement from the Persons party to any agreement with the Company
set forth on the attached Schedule 6.12(b), on or before December 1, 2017;

 

 

 

 



 18 

 

 

(c)                A control agreement in respect of each Brokerage Account
maintained by the Company, in each case properly executed on behalf of each of
the parties thereto, on or before December 1, 2017; and

 

(d)                Payment of all fees and expenses of Agent and the Lending
Parties, if any, as required by this Agreement or any other Loan Document, on or
before December 1, 2017.

 

6.13           Further Assurances. The Company shall from time to time, at its
expense, do such other acts and things as Agent in its reasonable discretion may
deem necessary or advisable from time to time in order to more fully carry out
the provisions and purpose of this Agreement and the other Loan Documents
including, but not limited to, execution and delivery of collateral assignments,
subordination agreements, control agreements, subordination, non-disturbance and
attornment agreements and other similar agreements.

 

ARTICLE 7         Negative Covenants. The Company covenants and agrees that
until Payment In Full, the Company shall be in compliance at all times with the
following covenants:

 

7.1               Indebtedness. The Company shall not, and shall not permit any
Subsidiary to, at any time create, incur, assume or suffer to exist any
Indebtedness, except for the following referred to as “Permitted Indebtedness”:

 

(a)                Indebtedness of the Company under the Loan Documents;

 

(b)                Any Interest Rate Hedge utilized solely for hedging interest
rate risks (and not in any event for speculative purposes);

 

(c)                Other Indebtedness of the Company not otherwise permitted
under this Section 7.1 in an aggregate principal amount outstanding at any time
not to exceed $250,000; provided, that the terms thereof are acceptable to Agent
in its sole discretion; and

 

(d)                Capital Leases entered into with Farm Credit Leasing Services
Corporation.

 

7.2               Liens. The Company shall not, and shall not permit any
Subsidiary to, at any time create, incur, assume, or suffer to exist any Liens
on any of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except for the following referred
to collectively as “Permitted Liens”:

 

(a)                 Liens for Taxes incurred that are not yet due and payable
and for which adequate reserves have been established;

 

(b)                Pledges or deposits made in the ordinary course of business
to secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs, and good-faith pledges or deposits made in
the ordinary course of business to secure performance of bids, tenders,
contracts (other than for the repayment of borrowed money) or leases, not in
excess of the aggregate amount due thereunder, or to secure statutory
obligations, or surety, appeal, indemnity, performance or other similar bonds
required in the ordinary course of business, and Liens of a collecting bank
arising in the ordinary course of business under Section 4-210 of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

 

 

 

 

 

 



 19 

 

 

(c)                Liens of mechanics, material suppliers, warehouses, carriers,
or other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in default
and for which adequate reserves have been established;

 

(d)                Encumbrances consisting of zoning restrictions, easements or
other restrictions on the use of real property, none of which materially impairs
the use of such property or the value thereof, and none of which is violated in
any material respect by existing or proposed structures or land use;

 

(e)                Liens in favor of Agent for the benefit of the Lending
Parties or any of their Affiliates securing any of the Obligations;

 

(f)                 Liens securing the Indebtedness permitted under Section
7.1(c);

 

(g)                Liens securing the Indebtedness permitted under Section
7.1(d);

 

(h)                Lender’s statutory Lien in the Lender Equities; and

 

(i)                 Liens, claims, or encumbrances upon, and defects of title
to, real or personal property, including any attachment of personal or real
property or other legal process prior to adjudication of a dispute on the merits
(y) if the validity or amount thereof is being contested in good faith by
appropriate and lawful proceedings diligently conducted so long as levy and
execution thereon have been stayed and continue to be stayed or (z) if a final
judgment is entered and such judgment is discharged within thirty (30) days of
entry, and in either case they do not affect the Collateral or, in the
aggregate, materially impair the ability of the Company to perform its
Obligations hereunder or under the other Loan Documents.

 

7.3               Guaranties. The Company shall not, and shall not permit any
Subsidiary to, at any time, directly or indirectly, become or be liable in
respect of any obligation guarantying or in effect guarantying any liability or
obligation of any other Person in any manner, whether directly or indirectly,
including any agreement to indemnify or hold harmless any other Person, any
performance bond or other suretyship arrangement and any other form of assurance
against loss, except endorsement of negotiable or other instruments for deposit
or collection in the ordinary course of business, or assume, guaranty, become
surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability of any
other Person.

 

7.4               Loans and Investments. The Company shall not, and shall not
permit any Subsidiary to, at any time make or suffer to exist any investments or
capital contributions in, or other transfers of assets to, or loans, advances or
other extensions of credit to any other Person, except: (a) trade credit
extended on usual and customary terms in the ordinary course of business;
(b) advance payments or deposits against purchases made in the ordinary course
of business; (c) direct obligations of the United States of America; (d)
temporary advances to employees to meet expenses incurred in the ordinary course
of business; and (e) the Lender Equities and any other stock or securities of,
or investments in, Lender or its investment services or programs.

 

7.5               Liquidations; Mergers; Consolidations; Acquisitions. The
Company shall not, and shall not permit any Subsidiary to, dissolve, liquidate
or wind-up its affairs, or become a party to any merger or consolidation, or
acquire by purchase, lease or otherwise all or a material portion of the assets
or capital stock of any other Person.

 

 

 

 

 

 

 

 



 20 

 

 

7.6               Dispositions of Assets or Subsidiaries. The Company shall not,
and shall not permit any Subsidiary to, sell, convey, assign, lease, abandon or
otherwise transfer or dispose of, voluntarily or involuntarily, any of its
properties or assets, tangible or intangible (including sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper,
equipment or general intangibles with or without recourse or of capital stock,
shares of beneficial interest, partnership interests or limited liability
company interests of a Subsidiary), except for transactions in the ordinary
course of business.

 

7.7               Dividends and Related Distributions. The Company shall not,
and shall not permit any of its Subsidiaries to, make or pay, or agree to become
or remain liable to make or pay, any dividend or other distribution of any
nature (whether in cash, property, securities or otherwise) on account of or in
respect of its shares of capital stock, partnership interests or limited
liability company interests or on account of the purchase, redemption,
retirement or acquisition of its shares of capital stock (or warrants, options
or rights therefor), partnership interests or limited liability company
interests, except (a) an annual dividend or other distribution payable by the
Company to its members with respect to any fiscal year of the Company ending on
or after December 31, 2017; provided that (i) the amount of such dividend or
other distribution does not exceed 40% of the net income of the Company for such
fiscal year, (ii) the Company has delivered its audited financial statements for
such fiscal year to Agent in accordance with Section 6.1(b), (iii) such annual
dividend or other distribution is made prior to the April 30th first occurring
after the end of such fiscal year, (iv) the Working Capital of the Consolidated
Group was $8,000,000 or more as of the last day of such fiscal year before any
such annual dividend or other distribution was proposed to be made pursuant to
this Section 7.7, would have been $8,000,000 or more as of the last day of such
fiscal year after giving pro forma effect to the making of any such annual
dividend or other distribution pursuant to this Section 7.7 as of the last day
of such fiscal year and will be $8,000,000 or more immediately after any such
annual dividend or other distribution is actually made pursuant to this Section
7.7 and (v) no Event of Default or Default has occurred or would result
therefrom; and (b) periodic dividends or other distributions payable by the
Company to its members after December 31, 2017; provided that (i) the Working
Capital of the Consolidated Group was $10,000,000 or more as of the last day of
the most recently-reported calendar month before any such periodic dividend or
other distribution was proposed to be made pursuant to this Section 7.7, would
have been $10,000,000 or more as of the last day of such calendar month after
giving pro forma effect to the making of any such periodic dividend or other
distribution pursuant to this Section 7.7 as of the last day of such calendar
month and will be $10,000,000 or more immediately after any such periodic
dividend or other distribution is actually made pursuant to this Section 7.7 and
(ii) no Event of Default or Default has occurred or would result therefrom.

 

7.8               Affiliate Transactions. The Company shall not, and shall not
permit any Subsidiary to, enter into or carry out any transaction with any
Affiliate unless such transaction is entered into in the ordinary course of
business upon fair and reasonable arm’s-length terms and conditions and is in
accordance with all applicable Law.

 

7.9               Subsidiaries; Partnerships; and Joint Ventures. The Company
shall not, and shall not permit any Subsidiary to, own or create directly or
indirectly any domestic Subsidiary. Without the prior written consent of Agent,
the Company shall not become or agree to become a party to a joint venture and
the Company shall not own any Subsidiary organized under the laws of a foreign
nation or political subdivision thereof.

 

7.10            Continuation of or Change in Business. The Company shall not,
and shall not permit any of its Subsidiaries to, engage in any business other
than the business substantially as conducted and operated by the Company or any
Subsidiary of the Company on the date hereof or as presently proposed to be
conducted.

 

 

 

 

 

 

 

 



 21 

 

 

7.11            Fiscal Year. The Company shall not, and shall not permit any
Subsidiary of the Company to, change its fiscal year from that which is in
effect on the date hereof.

 

7.12            Issuance of Stock. The Company shall not, and shall not permit
any of its Subsidiaries to, issue any additional membership interests or shares
of its capital stock or any options, warrants or other rights in respect thereof
except as may be required by Law or its Organizational Documents as in effect as
of the date of this Agreement.

 

7.13            Changes in Organizational Documents, Risk Management Policy or
Ethanol or Distillers Grain Marketers of the Company. The Company shall not, and
shall not permit any of its Subsidiaries to, (a) amend in any material respect
its Organizational Documents, Risk Management Policy or any agreement or other
contract of the Company related to the marketing of ethanol or distillers grain
or (b) change the marketers used by the Company for ethanol or distillers grain,
each without providing at least thirty (30) calendar days’ prior written notice
to Agent (together with copies of any such proposed amendment) and, in the event
such change could be adverse to any Lending Party as determined in Agent’s sole
discretion, obtaining the prior written consent of Agent on behalf of the
Lending Parties. The Company shall take such actions as Agent may reasonably
request to protect the Lien of Agent, for the benefit of the Lending Parties, in
the Collateral or otherwise to protect the interests of the Lending Parties as a
lender hereunder, as a result in either case of any change in an Organizational
Document, the Risk Management Policy, any agreement or other contract of the
Company related to the marketing of ethanol or distillers grain or the marketers
used by the Company for ethanol or distillers grain.

 

7.14            Anti-Terrorism Laws. Neither the Company nor any Subsidiary
shall be (a) a Person with whom any Lending Party is restricted from doing
business under Executive Order No. 13224 or any other Anti-Terrorism Law,
(b) engaged in any business involved in making or receiving any contribution of
funds, goods or services to or for the benefit of such a Person or in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
the prohibitions set forth in any Anti-Terrorism Law, or (c) otherwise in
violation of any Anti-Terrorism Law. The Company shall provide to Agent any
certifications or information that Agent requests to confirm compliance by the
Company and its Subsidiaries with any Anti-Terrorism Law.

 

7.15            Anti-Corruption Laws. Neither the Company nor any Subsidiary
shall use, directly or indirectly, any proceeds of the Loans in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the FCPA or any
other applicable anti-corruption law.

 

7.16            Sanctions. Neither the Company nor any Subsidiary shall use,
directly or indirectly, any proceeds of the Loans nor lend, contribute or
otherwise make available such proceeds to any Subsidiary or other Person (a) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions or (b) in any other manner that would result in a violation
of Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor or otherwise).

 

7.17            Rail Car Leases. The Company and its Subsidiaries shall not
enter into or otherwise become a party to any Operating Leases or Capital Leases
for rail cars, other than (a) Operating Leases or Capital Leases for up to 100
rail cars which provide for a lease term (whether initially or through
extension) of more than 84 months and (b) Operating Leases or Capital Leases for
any number of rail cars which provide for a lease term (whether initially or
through extension) of 84 months or less.

 

 

 

 

 

 



 22 

 

 

7.18            Operating Leases. The Company and its Subsidiaries shall not
make any payments in any fiscal year on account of Operating Leases (other than
any such leases for rail cars and such leases with Farm Credit Leasing Services
Corporation) exceeding $250,000 in the aggregate.

 

7.19            Repurchase Agreements. The Company shall not, and it shall not
cause or permit any Subsidiary to, enter into or be a party to any Repurchase
Agreement.

 

ARTICLE 8         Financial Covenants.

 

8.1               Working Capital. The Company will maintain the Working Capital
of the Consolidated Group at not less than $8,000,000, commencing on the Closing
Date and continuing at all times thereafter, measured as of the last day of each
calendar month.

 

8.2               Debt Service Coverage Ratio. The Company will not permit the
Debt Service Coverage Ratio of the Consolidated Group to be less than 1.50 to
1.00, measured as of the last day of each fiscal year of the Company, commencing
on the fiscal year ending on December 31, 2018.

 

ARTICLE 9         Default.

 

9.1               Events of Default. An Event of Default shall mean the
occurrence or existence of any one or more of the following events or conditions
(whatever the reason therefor and whether voluntary, involuntary, or effected by
operation of Law) (each an “Event of Default”):

 

(a)                 Payments Under Loan Documents. The Company or PEI shall fail
to pay any scheduled principal, interest, fee, or other amount owing hereunder
or under any other Loan Document when due, whether by acceleration or otherwise,
should fail to pay any unscheduled amount owing hereunder or under any other
Loan Document within five (5) days after receipt of written notice from Agent,
or should fail to purchase the Lender Equities as and when required by Lender’s
Bylaws and Capital Plan or those of its parent association.

 

(b)                 Breach of Representation or Warranty. Any representation or
warranty made or deemed made at any time by the Company or PEI herein or in any
other Loan Document shall be false or misleading in any material respect as of
the time it was made or deemed made.

 

(c)                 Breach of Negative Covenants or Certain Affirmative
Covenants. The Company shall default in the observance or performance of Article
7, Article 8, Sections 6.2, 6.8 or 6.10 or any other covenant pertaining to
compliance with Laws or use of proceeds. Notwithstanding anything to the
contrary set forth above, elsewhere herein or in any other Loan Document, if the
Company shall default in the observance or performance of Article 8, Agent shall
have the right, but not the obligation, to declare that an Event of Default has
occurred under this Section 9.1(c); provided, that no Event of Default shall be
deemed to have occurred with respect to any such default in the observance or
performance of Article 8 unless and until the earlier of (i) Agent's election to
declare it an Event of Default, by written notice to the Company, or (ii) ninety
(90) days from the date of the occurrence thereof. Any determination by Agent to
not declare an Event of Default on any occasion shall not limit the right of
Agent to declare an Event of Default on any other occasion. Under no
circumstances shall Agent be deemed to have waived its right to declare an Event
of Default, unless such waiver is in writing and signed by Agent.

 

(d)                Breach of Other Covenants. The Company or PEI shall default
in the observance or performance of any other covenant, condition, or provision
hereof or of any other Loan Document or of any other agreement or instrument
between the Company or PEI and any Lending Party or any Affiliate of any Lending
Party, and such default shall remain unremedied after the expiration of the
applicable grace period or, if there is no such applicable grace period, for a
period of thirty (30) days.

 

 

 

 

 

 

 

 



 23 

 

 

(e)                Defaults in Indebtedness to Other Lenders. A default or event
of default shall occur at any time under the terms of any other Indebtedness in
an aggregate principal amount of $250,000 or more under which the Company or any
Subsidiary of the Company may be obligated (including as a borrower or
guarantor), and such breach, default, or event of default consists of the
failure to pay (beyond any period of grace permitted with respect thereto,
whether waived or not) any Indebtedness when due (whether at stated maturity, by
acceleration, or otherwise) or if such breach or default permits or causes the
acceleration of any Indebtedness (whether or not such right shall have been
exercised or waived) or the termination of any commitment to lend.

 

(f)                 Final Judgments or Orders. Any final judgments or orders for
the payment of money shall be entered against the Company by a court having
jurisdiction in the premises, in an aggregate amount in excess of $500,000,
which judgment is not discharged, vacated, bonded, or stayed pending appeal
within thirty (30) days after the entry of such final judgment; or the Company’s
or any of its Subsidiaries’ assets valued in an aggregate amount in excess of
$500,000 are attached, seized, levied upon or subjected to a writ or distress
warrant; or such come within the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors.

 

(g)                Loan Document Unenforceable. Any of the Loan Documents shall
cease to be legal, valid, and binding agreements enforceable against the Company
or PEI or shall in any way be terminated (except in accordance with its terms)
or become or be declared ineffective or inoperative or Agent, on behalf of the
Lending Parties, fails to have an enforceable first priority Lien (subject only
to Permitted Liens) on or security interest in any Collateral given as security
for any of the Obligations.

 

(h)                Uninsured Losses. There shall occur any uninsured damage to
or loss, theft, or destruction of any Collateral for any of the Obligations
valued in an aggregate amount in excess of $500,000; unless, within ten (10)
Business Days of such damage, loss, theft or destruction, the Company deposits
with Agent such amount as Agent, in its sole discretion, determines is necessary
to correct or remedy the damage, loss, theft or destruction.

 

(i)                 Events Relating to Plans and Benefit Arrangements. (i) An
ERISA Event occurs with respect to a Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of the Company
under Title IV of ERISA to the Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $500,000, or (ii) the Company or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $500,000.

 

(j)                 Change of Control. There shall occur any Change of Control
with respect to the Company.

 

(k)                Material Adverse Change. There shall occur any Material
Adverse Change with respect to the Company.

 

(l)                 Relief Proceedings. (i) Any proceeding seeking a decree or
order for relief in respect of PEI, the Company or any Subsidiary of the Company
in a voluntary or involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of PEI, the Company or any
Subsidiary of the Company for any material part of its property, or for the
winding-up or liquidation of its affairs, or an assignment for the benefit of
its creditors (each a “Relief Proceeding”) shall have been instituted against
PEI, the Company or any Subsidiary of the Company and, in the case of any
involuntary proceeding, such Relief Proceeding shall remain undismissed or
unstayed and in effect for a period of sixty (60) consecutive days, or such
court shall enter a decree or order granting any of the relief sought in such
Relief Proceeding, (ii) PEI, the Company or any Subsidiary of the Company
institutes, or takes any action in furtherance of, a Relief Proceeding, or
(iii) PEI, the Company or any Subsidiary of the Company ceases to be solvent or
admits in writing its inability to pay its debts generally as they come due or
fails to pay its debts as they come due; provided, that cautionary statements
and risk factor disclosures made by PEI to investors or prospective investors
shall not be deemed to constitute such an admission.

 

 

 

 

 

 

 



 24 

 

 

(m)              Affiliate Accounts. The Company shall fail to collect any
account receivable from any Affiliate of the Company within ten (10) Business
Days after such account receivable arises.

 

9.2               Remedies.

 

(a)                Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under Sections
9.1(a) through 9.1(j) shall occur and be continuing, Lender: (i) shall be under
no further obligation to extend credit hereunder or under any Note, and may
discontinue doing so at any time without prior notice to the Company or other
limitation; and (ii) may, in addition to any remedies allowed by any other Loan
Document or Law, (A) by written notice to the Company (which may be provided by
Agent), declare the unpaid principal amount of the Obligations then outstanding
and all interest accrued thereon, any unpaid fees and all other Obligations and
Indebtedness of the Company to Lender and Cash Management Provider hereunder to
be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to Lender and Cash Management Provider, as
applicable, without presentment, demand, protest, or any other notice of any
kind, all of which are hereby expressly waived; and (B) require the Company to,
and the Company shall thereupon, deposit in a non-interest-bearing account with
or as directed by Agent, as cash collateral for its Obligations, an amount equal
to such Obligations, and the Company hereby pledges to Agent, for the benefit of
the Lending Parties, and grants to Agent, for the benefit of the Lending
Parties, a security interest in, all such cash as security for such Obligations
and the Company shall agree to do all things as reasonably requested by Agent in
order to provide Agent, for the benefit of the Lending Parties, with a first
priority security interest in such deposit account, including allowing the
deposit to be in the name of Agent.

 

(b)                Bankruptcy, Insolvency or Reorganization Proceedings. If an
Event of Default specified under Section 9.1(l) shall occur, Lender shall be
under no further obligations to extend credit hereunder or under any other Loan
Document and the unpaid principal amount of the Obligations then outstanding and
all interest accrued thereon, any unpaid fees and all other Obligations and
Indebtedness of the Company to Lender and Cash Management Provider hereunder and
thereunder shall be immediately due and payable, without presentment, demand,
protest, or notice of any kind, all of which are hereby expressly waived.

 

(c)                Set-off. If an Event of Default shall have occurred and be
continuing, Agent is hereby authorized at any time to the fullest extent
permitted by applicable Law, to set off and apply any and all funds (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by any
Lending Party or any Affiliate of any Lending Party to or for the credit or the
account of the Company against any and all of the Obligations of the Company now
or hereafter existing under this Agreement or any other Loan Document to such
Lending Party or such Affiliate. The rights of the Lending Parties and their
Affiliates under this Section 9.2(c) are in addition to other rights and
remedies (including other rights of setoff) that the Lending Parties or their
Affiliates may have. Agent agrees to notify the Company promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

 

 

 

 

 

 

 

 

 



 25 

 

 

(d)                Application of Proceeds. From and after the date on which
Agent has taken any action pursuant to this Section 9.2 and automatically
following an acceleration under Section 9.2(b), and until Payment in Full, any
and all proceeds received by Agent from any sale or other disposition of any
Collateral for any of the Obligations, or any part thereof, or the exercise of
any other remedy by Agent, shall be applied as set forth in Section 10.12, to
the extent permitted by applicable law.

 

ARTICLE 10      Agent.

 

10.1           Appointment, Powers and Immunities of Agent. The Lending Parties
hereby appoint and authorize Agent to act as their agent under the Loan
Documents with such powers as are specifically delegated to Agent by the terms
of this Agreement, together with such other powers as are reasonably incidental
thereto. Agent shall, on behalf of the Lending Parties, perform all of the loan
servicing duties under the Loan Documents. Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the Loan
Documents, and shall not be a trustee or fiduciary for the Lending Parties
regardless of whether a Default or Event of Default has occurred and is
continuing. Agent shall administer its duties and responsibilities in accordance
with its customary practices and procedures with respect to similar loans for
its own account. Agent may employ agents and attorneys-in-fact and shall not be
responsible, except as to money or securities received by it or its authorized
agents, for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. Subject to the preceding sentence, neither
Agent nor any of its respective directors, officers, employees or agents (each,
a “Related Party” and collectively, the “Related Parties”) shall be liable or
responsible for any action taken or omitted to be taken by it or them hereunder
or under the Loan Documents or in connection herewith or therewith, except for
its or their own gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final, nonappealable order; provided that in no
event shall Agent or any Related Party be liable for any action taken or omitted
to be taken by it with the consent or at the request of a Lending Party. The
Company shall pay any fee(s) with respect to Agent’s services hereunder. The
Company acknowledges the appointment of Agent and agrees that the provisions of
this ARTICLE 10 are solely for the benefit of the Lending Parties and the
Related Parties, and that the Company shall not have rights under this ARTICLE
10, including as a third party beneficiary.

 

10.2           Reliance by Agent. Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telex, facsimile, telegram or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper person or
persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by Agent.

 

10.3            Defaults. Agent shall not be deemed to have knowledge of the
occurrence of a Default or Event of Default unless Agent has received notice
from a Lending Party or the Company specifying such Default or Event of Default
and stating that such notice is a “Notice of Default.” In the event that Agent
receives such a Notice of Default from the Company, Agent shall give prompt
notice thereof to the Lending Parties. Agent shall take such action with respect
to such Default or Event of Default which is continuing as determined by the
Lending Parties. Agent shall not be required to take any action which it or its
counsel determines to be contrary to Law or any Loan Document, or that would
expose Agent to liability.

 

 

 

 



 26 

 

 

10.4           Non-Reliance on Agent. Lender agrees that it has, independently
and without reliance on Agent, and based on such documents and information as it
has deemed appropriate, made its own credit analysis of the Company and the
decision to enter into this Agreement and either originate the Loans or purchase
a participation in the Loan Documents and that it will, independently and
without reliance upon Agent, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement and the other Loan
Documents. Except as explicitly provided in the Loan Documents, none of Agent,
Cash Management Provider nor any Related Party shall be responsible to Lender
for, nor shall it have any duty to ascertain, inquire into or verify (a) any
recitals, reports, statements, representations or warranties made in connection
with this Agreement or the other Loan Documents, (b) the contents of any
certificate, report, instrument or other document referred to, provided for or
delivered under or in connection with this Agreement or the other Loan
Documents, (c) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth in this Agreement or the other Loan
Documents or the occurrence of any Default or Event of Default or the failure of
the Company to perform any of its obligations hereunder or thereunder, (d) the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or any document or instrument referred
to or provided for herein or therein or (e) the creation, attachment, perfection
or priority of any security interests or other liens purported to be granted to
Lender pursuant to the Loan Documents. Except as explicitly provided in the Loan
Documents, Agent shall not be required to file this Agreement, any other Loan
Document or any document or instrument referred to herein or therein, or record
or give notice of this Agreement or any other Loan Document or any document or
instrument referred to herein or therein, to anyone. Lender acknowledges and
agrees that Agent only has the duties and responsibilities explicitly set forth
herein and in the other Loan Documents.

 

10.5           Failure of Agent to Act. Except for action expressly required of
Agent hereunder, Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall have received further assurances
(which may include cash collateral) in respect of any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.

 

10.6           Resignation or Removal of Agent. Subject to the appointment and
acceptance of a successor Agent, as provided below, Agent may resign at any time
by giving written notice thereof to the Lending Parties and the Company. Upon
any such resignation, the Lending Parties shall have the right to appoint a
successor Agent, which must be located in the United States of America. If no
successor Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation, then the retiring Agent may, on behalf of the Lending Parties,
appoint a successor agent which must be located in the United States of America.
The Lending Parties or the retiring Agent, as the case may be, shall upon the
appointment of a successor agent promptly so notify the Company. Upon the
acceptance of any appointment as Agent hereunder by a successor agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations hereunder, except for
any liability arising from gross negligence or willful misconduct prior to such
discharge as determined by a court of competent jurisdiction in a final,
nonappealable order. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Agreement shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent. Lender may, with cause, remove Agent as agent hereunder and appoint a
successor Agent, which must be located in the United States of America.

 

10.7           Amendments Concerning Agency Function. Agent shall not be bound
by any waiver, amendment, supplement or modification of this Agreement or the
other Loan Documents which affects its duties hereunder or thereunder unless it
shall have given its prior consent thereto.

 

10.8           Liability of Agent. Agent shall not have any liabilities or
responsibilities to the Company on account of the failure of a Lending Party to
perform its obligations hereunder or to a Lending Party on account of the
failure of the Company to perform its obligations hereunder or under the other
Loan Documents.

 

 

 

 

 

 

 



 27 

 

 

10.9           Transfer of Agency Function. Without the consent of the Company
or the Lending Parties, Agent may at any time or from time to time transfer its
functions as Agent hereunder to any of its offices located in the United States
of America, provided that Agent shall promptly notify the Company and the
Lending Parties.

 

10.10        Non-Receipt of Funds by Agent.

 

(a)                Unless Agent shall have received notice from Lender prior to
the date on which Lender is to provide funds to Agent for an advance to be made
by Lender that Lender will not make available to Agent such funds, Agent may
assume that Lender has made such funds available to Agent on the date of such
advance in accordance with the terms of this Agreement and the other Loan
Documents and Agent in its sole discretion may, but shall not be obligated to,
in reliance upon such assumption, make available to the Company on such date a
corresponding amount. If and to the extent Lender shall not have made such funds
available to Agent, Lender agrees to repay Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Company until the date such amount is
repaid to Agent, at the customary rate set by Agent for the correction of errors
among banks for three (3) Business Days and thereafter at the Quoted Rate. If
Lender shall repay to Agent such corresponding amount, such amount so repaid
shall constitute Lender’s advance for purposes of this Agreement and the other
Loan Documents. If Lender does not pay such corresponding amount forthwith upon
Agent’s demand therefor, Agent shall promptly notify the Company, and the
Company shall immediately pay such corresponding amount to Agent with the
interest thereon, for each day from the date such amount is made available to
the Company until the date such amount is repaid to Agent, at the rate of
interest applicable at the time to such proposed advance.

 

(b)                Unless Agent shall have received notice from the Company
prior to the date on which any payment is due hereunder that the Company will
not make such payment in full, Agent may assume that the Company has made such
payment in full to Agent on such date and Agent in its sole discretion may, but
shall not be obligated to, in reliance upon such assumption, cause to be
distributed to Lender on such due date an amount equal to the amount then due
Lender. If and to the extent the Company shall not have so made such payment in
full to Agent, Lender shall repay to Agent forthwith on demand such amount
distributed to Lender together with interest thereon, for each day from the date
such amount is distributed to Lender until the date Lender repays such amount to
Agent at the customary rate set by Agent for the correction of errors among
banks for three (3) Business Days and thereafter at the Quoted Rate.

 

10.11        Security Interests. The Lending Parties and Agent each agree that
the security interests granted by the Company to Agent, on behalf of the Lending
Parties under all security agreements, pledge agreements, assignments,
mortgages, deeds of trust, and other documents and agreements granting security
interests, among the Company, as Grantor, and Agent, for the benefit of the
Lending Parties, to secure the obligations or indebtedness of the Company to the
Lending Parties, shall secure the Lending Parties on a pari passu and pro rata
basis.

 

10.12        Intercreditor Provisions. After the occurrence of an Event of
Default, any amounts collected on the Collateral or payments received under the
Loan Documents shall be applied first, to the payment of all reasonable
out-of-pocket costs and expenses incurred by the Lending Parties and Agent in
enforcing its or their rights against the Company; second, to the payment of any
fees owed to the Lending Parties and Agent; third, to the payment of all accrued
and unpaid interest under the Loan Documents and amounts due as a result of cash
management services performed by Cash Management Provider; fourth, to the
payment of outstanding principal amounts of the Company’s Obligations under the
Loan Documents; fifth, to the payment of any other of the Company’s obligations
to the Lending Parties or Agent; and sixth, to the payment of the surplus, if
any, to whomever may be lawfully entitled to receive such surplus. In carrying
out the foregoing, (a) amounts received shall be applied in the numerical order
provided until exhausted prior to application to the next succeeding category;
and (b) if the amounts received are insufficient to pay all amounts due within a
particular category, then each party shall receive an amount equal to its pro
rata share (based on the proportion that the amount owed to that party within
such category bears to the aggregate amount due within that category) of amounts
available to be applied pursuant to clauses “first,” “second,” “third,”
“fourth,” and “fifth” above.

 

 

 

 

 

 

 

 

 



 28 

 

 

ARTICLE 11      Miscellaneous.

 

11.1           Amendments; Waivers; Severability. NO MODIFICATION OR AMENDMENT
TO ANY PROVISION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS MADE IN WRITING IN
AN AGREEMENT SIGNED BY THE COMPANY AND THE LENDING PARTIES. No course of dealing
or failure or delay of Agent or any Lending Party in exercising any power or
right hereunder or under any other Loan Document shall affect any other or
future exercise thereof or operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any failure to exercise or
enforce such a right or power, preclude any other or further exercise thereof or
any other right or power. No notice to or demand on the Company in any case
shall entitle the Company to any other or further notice or demand in similar or
other circumstances. No waiver of any provision of this Agreement or any other
Loan Document or consent to any departure by the Company herefrom or therefrom
shall in any event be effective unless made specifically in writing by Agent and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. All rights and remedies of the Lending Parties
pursuant to this Agreement, under any other Loan Document, or under Law shall be
cumulative, and no such right or remedy shall be exclusive of any other such
right or remedy. The provisions of this Agreement and the other Loan Documents
are intended to be severable. If any provision of this Agreement or other Loan
Document shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any such jurisdiction.

 

11.2           Expenses; Indemnity; Damage Waiver.

 

(a)                Costs and Expenses. The Company shall pay all costs and
expenses incurred by the Lending Parties and their Affiliates (including the
reasonable fees, costs, charges and disbursements of counsel engaged or retained
by the Lending Parties) in connection with the preparation, negotiation,
execution, delivery, and administration of this Agreement and the other Loan
Documents or any amendments, modifications, or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), including (i) all expenses incurred by the Lending Parties
(including the reasonable fees, costs, charges and disbursements of any counsel
or financial consultant engaged or retained by a Lending Party), (a) in
connection with this Agreement and the other Loan Documents, or (b) in
connection with the Loans or other Obligations and (ii) notwithstanding anything
to the contrary contained herein, all expenses incurred by the Lending Parties
(including the fees, costs, charges and disbursements of any counsel engaged or
retained by a Lending Party) in connection with any workout or restructuring in
respect of any such Loans or other Obligations, any enforcement of the Loan
Documents or any realization on any of the Collateral or otherwise incurred by
any Lending Party after the occurrence an Event of Default.

 

 

 

 

 

 

 



 29 

 

 

(b)                Indemnification by the Company. The Company shall indemnify
each Lending Party and any Affiliate thereof and each of their respective
officers, directors, employees, agents, and advisors (each an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, and related expenses (including the fees, costs, charges
and disbursements of any counsel engaged or retained by any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Company arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
nonperformance by the Company of its or their respective obligations hereunder
or under the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) breach of representations, warranties, or covenants of
the Company under any of the Loan Documents, or (iv) any actual or prospective
claim, litigation, investigation, or proceeding relating to any of the
foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort, or any other theory, whether brought by the Company or any third
party, and regardless whether any Indemnitee is a party thereto; provided that
such indemnity shall not, as to an Indemnitee, be available to the extent that
such losses, claims, damages, liabilities, or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

(c)                Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Company shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan relating
hereto, or the use of the proceeds thereof. To the fullest extent permitted by
applicable law, no Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic, or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(d)                Payments. All amounts due under any of this Section 11.2
shall be payable not later than ten (10) days after demand therefor.

 

11.3           Holidays. Whenever a payment to be made or taken on a Loan
arising hereunder shall be due on a day which is not a Business Day, such
payment shall be due on the next Business Day and such extension of time shall
be included in computing interest and fees, except that such payments shall be
due on the Business Day preceding the expiration or maturity date thereof if
such date is not a Business Day. Whenever any payment or action to be made or
taken hereunder (other than payment of the Loans arising hereunder) shall be
stated to be due on a day which is not a Business Day, such payment or action
shall be made or taken on the next following Business Day, and such extension of
time shall not be included in computing interest or fees, if any, in connection
with such payment or action.

 

11.4           Notices; Effectiveness; Electronic Communication.

 

(a)                Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.4(b)), all notices and other communications to a Person
provided for herein and in the other Loan Documents shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to it at its address set forth on such
Person’s signature page of this Agreement.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, such notices shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 11.4(b), shall be effective as provided in such
section.

 

 

 

 

 

 

 



 30 

 

 

(b)                Electronic Communications. Notices and other communications
between Agent and the Company may be made by email sent to an email address of
such Person shown on such Person’s signature page to this Agreement and shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return email or other written acknowledgement); provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient.

 

(c)                Change of Address, Etc. Either party hereto may change its
address, email address or telecopier number for notices and other communications
hereunder by notice to the other party hereto in accordance with the terms of
this Section 11.4.

 

11.5           Duration; Survival. All representations and warranties of the
Company contained herein or in any other Loan Document, or made in connection
herewith or therewith, shall survive the execution and delivery of this
Agreement and Payment in Full. All covenants and agreements of the Company
contained herein or in the Notes or in any other Loan Document relating to the
payment of principal, interest, fees, premiums, additional compensation,
expenses, or indemnification shall survive Payment In Full. All other covenants
and agreements of the Company shall continue in full force and effect from and
after the date hereof and until Payment In Full.

 

11.6            Successors and Assigns; Participations. This Agreement is
entered into for the benefit of, and shall be binding upon, the parties hereto
and their respective successors and assigns permitted hereby, except that the
Company shall not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Agent. Lender may at any time
sell, assign, securitize, or grant participations in all, or a portion of,
Lender’s rights and obligations under this Agreement (including all or a portion
of the Obligations). No participation shall relieve Lender of any commitment
made to the Company hereunder. In connection with the foregoing, Agent and
Lender may disclose information concerning the Company and its Subsidiaries, if
any, to any assignee, participant, or prospective assignee or participant,
provided that such assignee, participant, or prospective assignee or participant
agrees, subject to qualifications contained in Section 11.7(a)(vi), to keep such
information confidential. A sale of a participation interest shall be subject to
Section 6.2(b) and may include certain voting rights of the participants
regarding the Loan Documents (including the administration, amendment and
modification, servicing, and enforcement thereof). Agent agrees to give written
notification to the Company of any sale of a participation interest herein,
provided that the failure to do so shall not adversely affect the rights of any
Lender Party hereunder or under any other Loan Document.

 

11.7            Confidentiality.

 

(a)                General. Agent and the Lending Parties agree to maintain the
confidentiality of the information received from the Company or any of its
Subsidiaries relating to the respective businesses of the Company or any of its
Subsidiaries, other than any such information that is available to Agent or a
Lending Party on a non-confidential basis prior to disclosure by the Company or
any of its Subsidiaries and other than any information received from the Company
or any of its Subsidiaries after the date of this Agreement which is not clearly
identified at the time of delivery as confidential, except that any information
received from the Company or any of its Subsidiaries may be disclosed (i) to
Affiliates of Agent or the Lending Parties and to their and their Affiliates’
respective partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information (to the
extent so provided for herein) and instructed to keep such information
confidential), (ii) to any regulatory authority having or purporting to have
jurisdiction over Agent or any Lending Party, (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 11.7(a), to (A) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or any other Loan
Document, or (B) any actual or prospective counterparty (or its advisors) to any
Interest Rate Hedge or other swap or derivative transaction relating to the
Company and its obligations, (vii) with the consent of the Company or (viii) to
the extent any such information (Y) becomes publicly available other than as a
result of a breach of this Section 11.7(a) or (Z) becomes available to Agent or
any Lending Party or any of their Affiliates on a non-confidential basis from a
source other than the Company. Any Person required to maintain the
confidentiality of any Information as provided in this Section 11.7(a) shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord to its own confidential information.

 

 

 

 

 

 

 



 31 

 

 

(b)                Sharing Information With Affiliates. The Company acknowledges
that from time to time financial advisory, investment banking, and other
services may be offered or provided to the Company or one or more of its
Affiliates (in connection with this Agreement or otherwise) by Agent or any
Lending Party or by one or more of their Affiliates, and the Company authorizes
Agent and each Lending Party to share any information delivered to Agent or any
Lending Party by the Company and its Subsidiaries pursuant to this Agreement to
any such Affiliate of Agent or any Lending Party subject to the provisions of
Section 11.7(a).

 

11.8           Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
ARTICLE 4, this Agreement shall become effective when it shall have been
executed by Agent and the Lending Parties and when Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or email shall be as effective as delivery of
a manually executed counterpart of this Agreement, but shall in any event be
promptly followed by delivery of the original manually executed signature page
(provided, however, that the failure to do so shall in no event adversely affect
the rights of Agent or the Lending Parties hereunder whatsoever).

 

11.9           Governing Law. This Agreement shall be deemed to be a contract
under the Laws of the State of Colorado without regard to its conflict of laws
principles.

 

11.10        SUBMISSION TO JURISDICTION; SERVICE OF PROCESS; VENUE; WAIVER OF
JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN DENVER, COLORADO, AND CONSENTS
THAT AGENT MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT THE COMPANY’S
ADDRESS SET FORTH HEREIN FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING
CONTAINED IN THIS AGREEMENT WILL PREVENT AGENT OR ANY LENDING PARTY FROM
BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS
AGAINST THE COMPANY INDIVIDUALLY, AGAINST ANY COLLATERAL OR AGAINST ANY PROPERTY
OF THE COMPANY WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION. THE COMPANY ACKNOWLEDGES AND AGREES THAT THE VENUE PROVIDED ABOVE
IS THE MOST CONVENIENT FORUM FOR THE COMPANY, AGENT AND THE LENDING PARTIES. THE
COMPANY WAIVES ANY OBJECTION TO VENUE AND ANY OBJECTION BASED ON A MORE
CONVENIENT FORUM IN ANY ACTION INSTITUTED UNDER THIS AGREEMENT. THE COMPANY,
AGENT AND THE LENDING PARTIES EACH HEREBY WAIVES TRIAL BY JURY IN CONNECTION
WITH ANY ACTION INSTITUTED UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

 

 

 



 32 

 

 

11.11        USA Patriot Act Notice. Agent hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act, as followed by Agent
pursuant to its board policy, it is required to obtain, verify, and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow Agent to identify
the Company in accordance with the USA Patriot Act.

 

 

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 33 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 



  COMPANY       ILLINOIS CORN PROCESSING, LLC           By: /S/ BRYON T.
MCGREGOR   Name: Bryon T. McGregor   Title: Chief Financial Officer       Notice
Address for the Company:       Illinois Corn Processing, LLC   c/o Pacific
Ethanol, Inc.   400 Capital Mall, Suite 2060   Sacramento, California 95814  
Attention: Chief Financial Officer   Email Address: bmcgregor@pacificethanol.com
      With a copy to:       Pacific Ethanol, Inc.   400 Capital Mall, Suite 2060
  Sacramento, California 95814   Attention: General Counsel   Email Address:
cwright@pacificethanol.com       With a copy to:       Troutman Sanders, LLP   5
Park Plaza, Suite 1400   Irvine, California 92614   Attention: Larry Cerutti,
Esq.     Martin Taylor, Esq.   Email Address: Larry.Cerutti@troutmansanders.com
    Martin.Taylor@troutmansanders.com

 

 

 

 

 

 

 

 

 

 



   

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 

 

  LENDER:       COMPEER FINANCIAL, PCA           By: /S/ DALE A. RICHARDSON  
Name: Dale A. Richardson   Title: Managing Director, Capital Markets          
Notice Address for the Company:       Compeer Financial, PCA   1560 Wall Street,
Suite 221   Naperville, Illinois 60563   Attention:  Dale Richardson, Managing
Director – Capital Markets   Fax No.: (630) 527-9459   Email
Address:  dale.richardson@compeer.com        



 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 

 



  CASH MANAGEMENT PROVIDER AND AGENT:       COBANK, ACB           By: /S/ TOM D.
HOUSER   Name: Tom D. Houser   Title: Vice President       Notice Address for
CoBank:       6340 S. Fiddlers Green Circle   Greenwood Village, Colorado
80111-1914   Attention: Credit Information Services   Fax No.: (303) 224-6101  
Email Address: CIServices@CoBank.com        

 

 

 

 

 

 



   

 



ANNEX A

 

Definitions and Rules of Construction

 

A.       Defined Terms. In this Agreement, capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to them by the Notes
and the following words and terms shall have the respective meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person (i) which
directly or indirectly controls, is controlled by, or is under common control
with such Person, (ii) which beneficially owns or holds 5% or more of any class
of the voting or other equity interests of such Person, or (iii) 5% or more of
any class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Each of Farm Credit
Leasing Services Corporation and CoBank, FCB are “Affiliates” of Agent for all
purposes under this Agreement.

 

“Agent” means CoBank, in its capacity as administrative and collateral agent
under the Loan Documents.

 

“Agreement” is defined in the preamble to this Agreement.

 

“Anti-Terrorism Law” means any Law relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control, as any of the
foregoing Laws may from time to time be amended, renewed, extended, or replaced.

 

“Authorized Officer” means an officer or other individual duly authorized to
execute Loan Documents on behalf of Agent, each Lending Party, the Company or
PEI, as the case may be, as designated from time to time in the case of the
Company and PEI on forms supplied or approved by Agent.

 

“Brokerage Account” means any commodity account that is owned by the Company and
maintained with a commodity intermediary for trading in Commodities Contracts.

 

“Business” is defined in Section 5.12(b).

 

“Business Day” means a day that is not a Saturday, a Sunday, or a day on which
Agent’s principal office in Greenwood Village, Colorado, is closed pursuant to
authorization or requirement of law and, if the applicable Business Day relates
to a Loan to which the LIBOR Index Option applies, such day must also be a day
on which dealings are carried on in the London interbank market and, if the
applicable Business Day relates to a Loan to which the Quoted Rate Option
applies, such day must also be a day on which the Federal Reserve Bank of New
York (or any successor) is open.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property of such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

“Capital Stock” means, with respect to any corporation, partnership, limited
liability company, cooperative or other entity, any capital stock, partnership
interests, limited liability company interests, membership interests or other
equity or ownership interests of or in such corporation, partnership, limited
liability company, cooperative or other entity and any warrants, rights or
options to purchase or acquire any such capital stock, partnership interests,
limited liability company interests, membership interests or other equity or
ownership interests.

 

 

 

 

 

 

 



 Annex A-1 

 

 

“Cash Management Provider” means CoBank, as provider of cash management services
to the Company.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any Law, (ii) any change
in any Law or in the administration, interpretation or application thereof by
any Official Body, or (iii) the making or issuance of any request, guideline or
directive (whether or not having the force of Law) by any Official Body;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
regulations, rules, guidelines, directives, opinions, rulings, orders,
interpretations, and the like promulgated or provided in connection therewith
and (y) all requests, regulations, rules, guidelines, directives, opinions,
rulings, orders, interpretations, and the like promulgated or provided by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority), or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted, or
issued.

 

“Change of Control” means each and every issuance, sale, transfer or other
disposition, directly or indirectly, of Voting Stock of or in (a) PEI which,
after giving effect thereto, results in any Person owning, directly or
indirectly, more than 50% of the Voting Stock of or in PEI, (b) PEC which, after
giving effect thereto, results in any Person (other than PEI) owning, directly,
any of the Voting Stock of or in PEC, (c) the Company which, after giving effect
thereto, results in any Person (other than PEC) owning, directly, any of the
Voting Stock of or in the Company, or (d) the Company which, after giving effect
thereto, (i) results in the Company no longer being an entity eligible to borrow
from Lender or (ii) becoming ineligible to borrow from Lender at the amounts set
forth in the Term Note or Revolving Term Note.

 

“Closing Date” means the Business Day on which the first Loan is made hereunder.

 

“CoBank” means CoBank, ACB, a federally-chartered instrumentality of the United
States.

 

“CoBank Cash Management Agreement” means the Master Agreement for Cash
Management and Transaction Services between CoBank and the Company, or such
other similar agreement, including all exhibits, schedules and annexes thereto
and including all related forms delivered by the Company to CoBank related to or
in connection therewith.

 

“Code” means the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” is defined in Section 6.3.

 

“Commodity Contract” means a commodity futures contract or an option on a
commodity futures contract, a commodity option and any other commodity related
contract, interest or transaction that a commodity intermediary transacts for
the benefit of the Company.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” is defined in the preamble to this Agreement.

 

“Compliance Certificate” is defined in Section 6.1(c).

 

 

 

 

 



 Annex A-2 

 

 

“Consolidated Group” means the Company and its Consolidated Subsidiaries.

 

“Consolidated Subsidiary” means at any time, any Subsidiary, the accounts of
which are or should, in accordance with GAAP, be consolidated with those of the
Company in its consolidated financial statements at such time.

 

“Debt Service Coverage Ratio” means, with respect to any Person as of any date
of determination, the following (all as calculated for the most recently
completed fiscal year in accordance with GAAP consistently applied): (1) net
income (after taxes), plus any amount which, in the determination of net income,
has been deducted for depreciation and amortization expense and any
non-recurring non-cash charges, losses or expenses approved by Agent, minus any
amount which, in the determination of net income, has been added for any
non-cash income or gains (including non-cash income or gains on dividends
received) and any extraordinary, unusual or non-recurring income or gains
(including income or gains on asset sales); divided by (2) $6,000,000.

 

“Default” means any event or condition which with notice or passage of time, or
both, would constitute an Event of Default.

 

“Delegation Form” means Agent’s Delegation and Wire and Electronic Transfer
Form, or any substitute form therefor used by Agent from time to time.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated of even date herewith by the Company and PEI in favor of Agent
and Lender, as the same may be amended, restated, modified or supplemented from
time to time.

 

“Environmental Laws” means all applicable Laws issued by or entered into with an
Official Body pertaining or relating to: (i) pollution or pollution control;
(ii) protection of human health from exposure to hazardous or regulated
substances; (iii) protection of the environment or natural resources;
(iv) employee safety in the workplace; (v) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, packaging, sale, transport, storage, collection,
distribution, disposal, or release or threat of release of hazardous or
regulated substances; (vi) the presence of contamination; (vii) the protection
of endangered or threatened species; or (viii) the protection of environmentally
sensitive areas.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company directly or indirectly resulting from
or based upon (i) violation of any Environmental Law; (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials; (iii) exposure to any Hazardous Materials; (iv) the release or
threatened release of any Hazardous Materials into the environment; or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

“ERISA Affiliate” means, at any time, any trade or business (whether or not
incorporated) under common control with the Company and treated as a single
employer under Section 414 of the Code.

 

 

 

 

 



 Annex A-3 

 

 

“ERISA Event” means (i) a reportable event (under Section 4043 of ERISA) with
respect to a Plan; (ii) a withdrawal by the Company or any ERISA Affiliate from
a Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (iii) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (iv) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Plan or
Multiemployer Plan; (v) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; or (vi) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“Event of Default” is defined in Section 9.1.

 

“Excluded Taxes” means (i) taxes imposed on or measured by the overall net
income of each Lending Party (however denominated), and franchise taxes imposed
on each Lending Party (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which each Lending Party is
organized or in which its principal office is located or in which its applicable
lending office is located, and (ii) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the Company is located.

 

“Facilities” is defined in ARTICLE 2.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.

 

“Flood Laws” means, collectively, (i) the National Flood Insurance Act of 1968,
(ii) the Flood Disaster Protection Act of 1973, (iii) the National Flood
Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of 2004, in
each case, as now or hereinafter in effect, and any successor statute thereto,
and all such other applicable Laws related thereto.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time and consistently applied from period to
period.

 

“Hazardous Materials” means (i) any explosive or radioactive substances,
materials or wastes, and (ii) any hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or that could reasonably be
expected to give rise to liability under, any applicable Environmental Law,
including, without limitation, asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation, gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products.

 

“Indebtedness” means any and all indebtedness, obligations, or liabilities
(whether matured or unmatured, liquidated or unliquidated, direct or indirect,
absolute or contingent, or joint or several) for or in respect of: (i) borrowed
money, (ii) amounts raised under or liabilities in respect of any note purchase
or acceptance credit facility, (iii) any letter of credit or any bankers or
trade acceptance arrangement, (iv) obligations under any Interest Rate Hedge, or
under any currency, commodity, or other swap agreement or other hedging or risk
management device, (v) any other transaction (including forward sale or purchase
agreements, Capital Leases, or conditional sales agreements) having the
commercial effect of a borrowing of money (but not including trade payables or
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due or Operating Leases), or (vi) any
guaranty of Indebtedness for borrowed money.

 

 

 

 



 Annex A-4 

 

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.

 

“Indemnitee” is defined in Section 11.2(b).

 

“Interest Rate Hedge” means any interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreement.

 

“Interest Rate Option” means the Company’s option to have Loans under a Facility
bear interest at the LIBOR Index Option or Quoted Rate Option, in each case,
pursuant to and as permitted by the terms of the applicable Note.

 

“IRS” means the Internal Revenue Service.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, consent, authorization, approval, lien or award of or
by, or any settlement agreement with, any Official Body.

 

“Lender” is defined in the preamble to this Agreement.

 

“Lender Equities” is defined in Section 6.2(a).

 

“Lending Parties” means, collectively, Lender and CoBank.

 

“Lending Party” means, individually, Lender or CoBank.

 

“LIBOR Index Option” means the option of the Company to have Loans bear interest
at the LIBOR Index Rate.

 

“LIBOR Index Rate” means a rate (rounded upward to the nearest 1/100th and
adjusted for reserves required on “Eurocurrency Liabilities” (as hereinafter
defined) for banks subject to “FRB Regulation D” (as hereinafter defined) or
required by any other federal law or regulation) per annum equal at all times to
the LIBOR Index Spread plus the higher of: (a) zero percent (0.000%); or (b) the
rate reported at 11:00 a.m. London time for the offering of one (1)-month U.S.
dollars deposits, by Bloomberg Information Services (or on any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) on the first “U.S. Banking Day” (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
shall be reset automatically, without the necessity of notice being provided to
the Company or any other party, on the first “U.S. Banking Day” of each
succeeding week, and each change in the rate shall be applicable to all balances
subject to this option. Information about the then-current rate shall be made
available upon telephonic request. For purposes hereof: (1) “U.S. Banking Day”
shall mean a day on which Agent is open for business and banks are open for
business in New York, New York; (2) “Eurocurrency Liabilities” shall have the
meaning as set forth in “FRB Regulation D”; and (3) “FRB Regulation D” shall
mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.

 

“LIBOR Index Spread” shall have the meaning set forth in the applicable Note.

 

 

 

 

 

 

 

 

 



 Annex A-5 

 

 

“Lien” means any mortgage, deed of trust, pledge, lien, security interest
(including a purchase money security interest), charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing).

 

“Loan” means, unless the context indicates otherwise, each Loan as such term is
defined in each Note.

 

“Loan Documents” means this Agreement, each Note, the Environmental Indemnity
Agreement, each Interest Rate Hedge, and each other agreement, guaranty,
security agreement, pledge, mortgage, deed of trust, instrument, agreement,
certificate, application, invoice and document executed or delivered in
connection herewith or therewith.

 

“Loan Request” has the meaning set forth in each Note.

 

“Material Adverse Change” means any set of circumstances or events which (i) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (ii) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition, results of operations, or
prospects of the Company taken as a whole, (iii) impairs materially or could
reasonably be expected to impair materially the ability of the Company taken as
a whole to duly and punctually pay or perform any of the Obligations or PEI to
duly and punctually pay or perform any of its obligations under the
Environmental Indemnity Agreement or (iv) impairs materially or could reasonably
be expected to impair materially the ability of Agent or any Lending Party, to
the extent permitted, to enforce its legal remedies pursuant to this Agreement
or any other Loan Document.

 

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the Company
or any ERISA Affiliate is then making or accruing an obligation to make
contributions or, within the preceding five Plan years, has made or had an
obligation to make such contributions.

 

“Note” means each promissory note issued in connection with this Agreement at
any time.

 

“Obligations” means all obligations, indebtedness, and liabilities to any
Lending Party or any Subsidiary or Affiliate of a Lending Party, of any nature
whatsoever arising at any time and from time to time including those arising
under this Agreement, any Note, or any other Loan Document and including those
arising under Interest Rate Hedges, Swap Obligations or agreements governing
other financial services or products (including cash management services)
provided by any Lending Party or one of their Subsidiaries or Affiliates to the
Company.

 

“Official Body” means the government of the United States of America or any
other nation or tribe, or of any political subdivision thereof, whether state,
local, tribal or territorial, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory, or administrative powers or functions
of or pertaining to government and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

 

 

 

 

 



 Annex A-6 

 

 

“Operating Lease” means, with respect to any Person, any leasing or similar
arrangement of such Person for the lease or use of any equipment or other
personal property assets for a period in excess of one year, which, in
conformity with GAAP, would not be characterized as a Capital Lease.

 

“Organizational Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(ii) with respect to any limited liability company, the certificate of formation
or articles of organization and the operating agreement or limited liability
company agreement and (iii) with respect to any partnership, cooperative, joint
venture, trust or other form of business entity, the partnership, cooperative,
joint venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Official Body in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, any Note, or any other Loan Document.

 

“Payment in Full” means the completion of the transactions hereunder and the
indefeasible payment in full in cash of all Obligations hereunder and the
termination of all commitments hereunder.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A or Title IV of ERISA or any successor.

 

“PEC” means Pacific Ethanol Central, LLC, a limited liability company organized
and existing under the laws of Delaware.

 

“PEI” means Pacific Ethanol, Inc., a corporation organized and existing under
the laws of Delaware.

 

“Permitted Indebtedness” is defined in Section 7.1.

 

“Permitted Liens” is defined in Section 7.2.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Personal Property Collateral” is defined in Section 6.3.

 

“Plan” means at any time an employee pension benefit plan (including a Multiple
Employer Plan, but not a Multiemployer Plan) subject to Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA and in respect of which the
Company or any ERISA Affiliate is (or if such plan were terminated, would under
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(S) of
ERISA.

 

“Properties” is defined in Section 5.12(a).

 

“Protective Advance” is defined in Section 2.2(d).

 

“Quoted Rate” means a fixed rate per annum quoted to the Company by Agent to be
applicable for a period determined by Agent, in its sole discretion in each
instance.

 

 

 

 

 

 

 



 Annex A-7 

 

 

“Quoted Rate Option” means the option of the Company to have Loans bear interest
at the Quoted Rate.

 

“Real Property Collateral” is defined in Section 6.3.

 

“Related Parties” is defined in Section 10.1.

 

“Related Party” is defined in Section 10.1.

 

“Relief Proceeding” is defined in Section 9.1(l).

 

“Repurchase Agreement” means an agreement between the Company or any Subsidiary
and a counterparty pursuant to which the Company or any Subsidiary agrees to
repurchase from such counterparty on a future date any commodity sold by the
Company or any Subsidiary to such counterparty.

 

“Revolving Term Commitment” shall have the meaning set forth in the Revolving
Term Note.

 

“Revolving Term Facility” is defined in Section 2.1.

 

“Revolving Term Facility Expiration Date” shall have the meaning set forth in
the Revolving Term Note.

 

“Revolving Term Facility Usage” means, as of the date of determination, the
aggregate principal amount of all outstanding Revolving Term Loans.

 

“Revolving Term Loan” is defined in Section 2.2(a).

 

“Revolving Term Note” is defined in Section 2.2(b).

 

“Risk Management Policy” means that certain Risk Management Policy
(SOP#PEI-II-023) of the Company regarding the procurement of corn, ethanol and
other commodities and contract positions.

 

“Sanctions” is defined in Section 5.15.

 

“Statements” is defined in Section 5.5.

 

“Subsidiary” means a corporation, trust, partnership, limited liability company,
or other business entity (a) of which shares of stock or similar interests
having ordinary voting power to elect a majority of the board of directors,
trustees, or other managers of such entity (regardless of any contingency which
does or may suspend or dilute the voting rights) are owned or controlled,
directly or indirectly, by the Company or one of its Subsidiaries, or (b) which
is directly or indirectly controlled or capable of being controlled by the
Company or one or more of the Company’s Subsidiaries.

 

“Swap Obligation” shall mean, with respect to any Company, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

 

“Term Loan” is defined in Section 2.1.

 

 

 

 

 

 

 

 

 



 Annex A-8 

 

 

“Term Loan Availability Expiration Date” shall have the meaning set forth in the
Term Note.

 

“Term Note” is defined in Section 2.1(a).

 

“Title Policy” is defined in Section 4.1(a)(viii).

 

“Unused Commitment Fees” means the Unused Commitment Fee (as such term is
defined in the Revolving Term Note).

 

“Voting Stock” means, with respect to any corporation, partnership, limited
liability company, cooperative or other entity, any Capital Stock of or in such
corporation, limited liability company, partnership, cooperative or other entity
whose holders are entitled under ordinary circumstances to vote for the election
of directors (or Persons performing similar functions) of such corporation,
limited liability company, partnership, cooperative or other entity
(irrespective of whether at the time Capital Stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).

 

“Working Capital” means, with respect to any Person as of any date of
determination, the excess of current assets over current liabilities (as
determined in accordance with GAAP consistently applied). For purposes of
determining the current assets, any amount available under the Revolving Term
Facility (less the amount that would be considered a current liability under
GAAP if fully advanced) may be included.

 

B.       Rules of Construction. Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (i) references to the plural
include the singular (and vice versa), the plural, the part and the whole, and
the words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “without limitation”; (ii) the words “hereof,” “herein,”
“hereunder,” “hereto,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document as a whole;
(iii) article, section, subsection, clause, schedule, and exhibit references are
to this Agreement or other Loan Document, as the case may be, unless otherwise
specified; (iv) reference to any Person includes such Person’s successors and
assigns; (v) reference to any document, instrument, or agreement, including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto, means such document, instrument, or agreement as amended,
restated, replaced, refinanced, supplemented, substituted, increased, extended,
superseded, or otherwise modified from time to time; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including;” (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;
(viii) section headings herein and in each other Loan Document are included for
convenience only and shall not affect the interpretation of this Agreement or
such Loan Document; (ix) references to any Loan Document or any other document,
instrument, or agreement is deemed to include a reference to all annexes,
schedules, and exhibits thereto; and (x) unless otherwise specified, all
references herein to times of day shall be references to prevailing Mountain
Time.

 

C.       Accounting Principles. Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters and
all financial statements to be delivered pursuant to this Agreement shall be
made and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Article 8 (and all defined terms used in the definition of any
accounting term used in such Article) shall have the meaning given to such terms
(and defined terms) under GAAP as in effect on the date hereof applied on a
basis consistent with those used in preparing the Statements referred to in
Article 5. In the event of any change after the date hereof in GAAP, and if such
change would affect the computation of any of the financial covenants set forth
in Article 8, then the parties hereto agree to endeavor, in good faith, to agree
upon an amendment to this Agreement that would adjust such financial covenants
in a manner that would preserve the original intent thereof, but would allow
compliance therewith to be determined in accordance with the Company’s financial
statements at that time, provided that, until so amended, such financial
covenants shall continue to be computed in accordance with GAAP prior to such
change therein.

 

 

 

 



 Annex A-9 

 

 

ANNEX B

 

Real Property Collateral

 

TRACT I

 

A PART OF THE NORTHEAST QUARTER OF FRACTIONAL SECTION 9, AND A PART OF LOTS 6
AND

 

8 IN THE SOUTHEAST QUARTER OF FRACTIONAL SECTION 4, SAID LOTS 6 AND 8 BEING
SHOWN ON PLAT RECORDED ON PAGE 57 OF PLAT BOOK "B", IN THE RECORDER'S OFFICE OF
TAZEWELL COUNTY, ILLINOIS, ALL BEING IN TOWNSHIP 24 NORTH, RANGE 5 WEST OF THE
THIRD PRINCIPAL MERIDIAN, TAZEWELL COUNTY, ILLINOIS, AND MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF SAID NORTHEAST QUARTER OF FRACTIONAL
SECTION 9; THENCE SOUTH 89 DEGREES 29 MINUTES 14 SECONDS WEST, ALONG THE NORTH
LINE OF SAID FRACTIONAL SECTION 9, A DISTANCE OF 1,629.48 FEET TO THE PLACE OF
BEGINNING; THENCE FROM SAID PLACE OF BEGINNING SOUTH 20 DEGREES 05 MINUTES 14
SECONDS WEST A DISTANCE OF 13.41 FEET; THENCE SOUTH 86 DEGREES 48 MINUTES 22
SECONDS EAST A DISTANCE OF 267.42 FEET; THENCE SOUTH 00 DEGREES 56 MINUTES 03
SECONDS WEST A DISTANCE OF 159.82 FEET TO THE NORTH LINE OF THE QUAKER OATS
COMPANY BY DEED RECORDED IN BOOK 2045, PAGE 72, OF THE TAZEWELL COUNTY
RECORDER'S OFFICE; THENCE SOUTH 89 DEGREES 27 MINUTES 16 SECONDS WEST ALONG SAID
NORTH LINE A DISTANCE OF 104.33 FEET; THENCE SOUTH 00 DEGREES 56 MINUTES 03
SECONDS WEST ALONG THE WEST LINE OF THE QUAKER OATS COMPANY PROPERTY AS
DESCRIBED IN AFOREMENTIONED DEED, A DISTANCE OF 253.00 FEET TO THE SOUTH LINE OF
THE AMERICAN DISTILLING COMPANY PROPERTY; THENCE SOUTH 89 DEGREES 27 MINUTES 16
SECONDS WEST ALONG THE SOUTH LINE OF THE AMERICAN DISTILLING PROPERTY, A
DISTANCE OF 850.76 FEET TO THE SOUTHEAST CORNER OF A PARCEL CONVEYED BY THE
AMERICAN DISTILLING COMPANY TO PEKIN RIVER AND WAREHOUSE TERMINAL, INC. BY DEED
RECORDED IN BOOK 2351, PAGE 208, OF THE TAZEWELL COUNTY RECORDER'S OFFICE;
THENCE NORTH 25 DEGREES 40 MINUTES 22 SECONDS WEST ALONG EASTERLY LINE OF SAID
PARCEL, A DISTANCE OF 371.70 FEET, THENCE NORTH 00 DEGREES 02 MINUTES 54 SECONDS
WEST ALONG EASTERLY LINE OF SAID PARCEL, A DISTANCE OF 106.63 FEET TO THE SOUTH
LINE OF SAID FRACTIONAL SECTION 9; THENCE CONTINUING NORTH 00 DEGREES 02 MINUTES
54 SECONDS ALONG EASTERLY LINE OF SAID PARCEL 77.64 FEET TO THE NORTHERLY CORNER
OF PEKIN RIVER AND WAREHOUSE TERMINAL INC. PROPERTY, AND ALSO BEING A POINT ON
THE NORTHWESTERLY LINE OF LOT 8 AS RECORDED IN PLAT BOOK "B", PAGE 57, OF THE
TAZEWELL COUNTY RECORDER'S OFFICE; THENCE NORTH 46 DEGREES 59 MINUTES 11 SECONDS
EAST ALONG THE NORTHWESTERLY LINE, OF SAID LOT 8 A DISTANCE OF 1,110.92 FEET;
THENCE SOUTH 43 DEGREES 00 MINUTES 54 SECONDS EAST A DISTANCE OF 280.47 FEET;
THENCE SOUTH 42 DEGREES 00 MINUTES 08 SECONDS WEST, A DISTANCE OF 188.94 FEET;
THENCE SOUTH 19 DEGREES 51 MINUTES 12 SECONDS WEST, A DISTANCE OF 276.07 FEET;
THENCE SOUTH 69 DEGREES 54 MINUTES 46 SECONDS EAST, A DISTANCE OF 148.90 FEET;
THENCE SOUTH 20 DEGREES 05 MINUTES 14 SECONDS WEST, A DISTANCE OF 182.59 FEET TO
THE PLACE OF BEGINNING; SITUATE, LYING AND BEING IN THE COUNTY OF TAZEWELL AND
STATE OF ILLINOIS.

 

 

 

 

 

 

 



 Annex B-1 

 

 

TRACT II:

 

A PART OF THE NORTHEAST QUARTER OF FRACTIONAL SECTION 9, AND A PART OF LOTS 6
AND 8 IN THE SOUTHEAST QUARTER OF FRACTIONAL SECTION 4, SAID LOTS 6 AND 8 BEING
SHOWN ON PLAT RECORDED IN PAGE 57 OF PLAT BOOK "B" IN THE RECORDER'S OFFICE OF
TAZEWELL COUNTY, ILLINOIS, ALL BEING IN TOWNSHIP 24 NORTH, RANGE 5 WEST OF THE
THIRD PRINCIPAL MERIDIAN, TAZEWELL COUNTY, ILLINOIS AND MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF THE SOUTHEAST QUARTER OF SAID FRACTIONAL
SECTION 4; THENCE SOUTH 89 DEGREES 29 MINUTES 14 SECONDS WEST, ALONG THE SOUTH
LINE OF THE SOUTHEAST QUARTER OF SAID FRACTIONAL SECTION 4, A DISTANCE OF
1,020.92 FEET TO A CONCRETE MONUMENT BEING THE PLACE OF BEGINNING FOR THE TRACT
HEREIN BEING DESCRIBED; THENCE NORTH 37 DEGREES 03 MINUTES 04 SECONDS EAST A
DISTANCE OF 1013.11 FEET; THENCE NORTH 57 DEGREES 55 MINUTES WEST A DISTANCE OF
292.65 FEET TO THE NORTHWESTERLY RIGHT-OF-WAY LINE OF SOUTH FRONT STREET; THENCE
NORTH 29 DEGREES 56 MINUTES 48 SECONDS EAST, ALONG THE NORTHEASTERLY
RIGHT-OF-WAY LINE OF SOUTH FRONT STREET, A DISTANCE OF 481.39 FEET TO A CONCRETE
MONUMENT; THENCE NORTH 46 DEGREES 54 MINUTES 36 SECONDS WEST A DISTANCE OF
263.31 FEET TO A POINT ON THE NORTHEASTERLY LINE OF LOT 6 AS RECORDED IN PLAT
BOOK "B", PAGE 57, OF THE TAZEWELL COUNTY RECORDER'S OFFICE; THENCE NORTH 24
DEGREES 46 MINUTES 48 SECONDS WEST, ALONG THE NORTHEASTERLY LINE OF SAID LOT 6 A
DISTANCE OF 35.6 FEET; THENCE NORTH 87 DEGREES 04 MINUTES 48 SECONDS WEST A
DISTANCE OF 214.55 FEET TO A POINT ON THE NORTHWESTERLY LINE OF SAID LOT 6; SAID
POINT BEING 200 FEET FROM THE NORTHERLY CORNER OF SAID LOT 6; THENCE SOUTH 46
DEGREES 59 MINUTES 11 SECONDS WEST, ALONG THE NORTHWESTERLY LINE OF SAID LOT 6
AND LOT 8 AS RECORDED IN PLAT BOOK "B", PAGE 57 OF THE TAZEWELL COUNTY
RECORDER'S OFFICE, A DISTANCE OF 1,146.23 FEET TO THE NORTHERLY CORNER OF TRACT
I PREVIOUSLY DESCRIBED; THENCE SOUTH 43 DEGREES 00 MINUTES 54 SECONDS EAST,
ALONG SAID TRACT I, A DISTANCE OF 280.47 FEET; THENCE SOUTH 42 DEGREES 00
MINUTES 08 SECONDS WEST, A DISTANCE OF 188.94 FEET; THENCE SOUTH 19 DEGREES 51
MINUTES 12 SECONDS WEST, ALONG SAID TRACT I, A DISTANCE OF 276.07 FEET; THENCE
SOUTH 69 DEGREES 54 MINUTES 46 SECONDS EAST, ALONG SAID TRACT I, A DISTANCE OF
148.90 FEET; THENCE SOUTH 20 DEGREES 05 MINUTES 14 SECONDS WEST, ALONG SAID
TRACT I, A DISTANCE OF 196.00 FEET; THENCE SOUTH 86 DEGREES 48 MINUTES 22
SECONDS EAST, ALONG SAID TRACT I, A DISTANCE OF 267.42 FEET; THENCE SOUTH 00
DEGREES 56 MINUTES 03 SECONDS WEST, ALONG SAID TRACT I, A DISTANCE OF 159.82
FEET TO THE PROPERTY LINE OF QUAKER OATS COMPANY; THENCE NORTH 89 DEGREES 27
MINUTES 16 SECONDS EAST, ALONG SAID PROPERTY LINE A DISTANCE OF 345.67 FEET;
THENCE NORTH 00 DEGREES 56 MINUTES 03 SECONDS EAST, ALONG SAID PROPERTY LINE, A
DISTANCE OF 189.47 FEET TO THE PLACE OF BEGINNING, SITUATE, LYING AND BEING IN
THE COUNTY OF TAZEWELL AND STATE OF ILLINOIS.

 

 

 

 

 

 



 Annex B-2 

 

 

SCHEDULE 5.2

 

Subsidiaries

 

This is Schedule 5.2 to that certain Credit Agreement dated as of September 15,
2017 by and between Illinois Corn Processing, LLC, Compeer Financial, PCA and
CoBank, ACB (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement”). Capitalized terms defined in the Credit Agreement and
not defined in this Schedule 5.2 shall have the respective meanings ascribed to
them by the Credit Agreement.

 

Legal Name of the Company Jurisdiction of organization and type of entity
[for example, Delaware limited liability company, Colorado corporation, etc.]
   Illinois Corn Processing, LLC    Delaware limited liability company

 

 

 

Legal Name of Subsidiary Is the Subsidiary a Guarantor?
[Yes or No] Jurisdiction of organization and type of entity      

 

 

 

 

 

 

 

 

 

 

 



   

 

 

SCHEDULE 6.12(b)

 

Collateral Assignments of Material Agreements

 

 

Corn Procurement and Supply Agreement between the Company and Pacific Ag.
Products, LLC dated July 3, 2017

 

Co-Product Marketing Agreement between the Company and Pacific Ag. Products, LLC
dated July 3, 2017

 

Alcohol Product Marketing Agreement between the Company and Kinergy Marketing
LLC dated July 3, 2017

 

Affiliated Company Agreement between Pacific Ethanol, Inc. and the Subsidiaries
from time to time party thereto, including the Company, dated July 1, 2015, as
amended by Amendment No. 1 to Affiliated Company Agreement dated January 1, 2017
and Amendment No. 2 to Affiliated Company Agreement dated July 3, 2017.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

EXHIBIT A

 

Form of Term Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

EXHIBIT B

 

Form of Revolving Term Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

EXHIBIT C

 

Form of Compliance Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

